Exhibit 10.1




EXECUTION VERSION














MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT


among


SCIENCE APPLICATIONS INTERNATIONAL CORPORATION


as Seller Representative,


THE PERSONS FROM TIME TO TIME PARTY HERETO AS SELLERS


as Sellers


and
MUFG BANK, LTD.,
as the Purchaser




Dated as of January 21, 2020






--------------------------------------------------------------------------------




Table of Contents
 
 
Page
SECTION 1.
DEFINITIONS AND INTERPRETATION.
1


 
 
 
Section 1.1.
Definitions
1


Section 1.2.
Interpretation
15


 
 
 
SECTION 2.
PURCHASE AND SALE; TERM.
15


 
 
 
Section 2.1.
Purchase and Sale of Eligible Receivables
15


Section 2.2.
[Reserved]
15


Section 2.3.
Purchase Price
15


Section 2.4.
Maximum Funded Amount; Payment Amount; Termination Payment Amount
16


Section 2.5.
Seller Representative
17


Section 2.6.
Termination and Reduction of Commitments
17


Section 2.7.
Effect of Termination Date
17


Section 2.8.
Aggregate Unreimbursed Purchase Discount; Refundable Discount Advance
18


Section 2.9.
[Reserved]
18


Section 2.10.
Increase in the Commitment
18


Section 2.11.
LIBOR Cessation
19


 
 
 
SECTION 3.
FEES; LATE PAYMENT AMOUNT.
20


 
 
 
Section 3.1.
Late Payment Amount
20


Section 3.2.
Payments Generally
20


Section 3.3.
Breakage
20


Section 3.4.
Unused Fee
20


 
 
 
SECTION 4.
NATURE OF FACILITY.
21


 
 
 
Section 4.1.
True Sale
21


Section 4.2.
No Liability
21


Section 4.3.
Further Assurances
22


 
 
 
SECTION 5.
SERVICER; PURCHASER FUNDING; DISTRIBUTION FROM SELLER ACCOUNTS AND APPROVED
ACCOUNTS.
22


 
 
 
Section 5.1.
Appointment of each Seller as a Servicer
22


Section 5.2.
Servicing Covenants
23


Section 5.3.
Unidentified Collections on Receivables; Return of Collections
23


Section 5.4.
Past Due Receivables
24


Section 5.5.
Termination of Appointment
24


Section 5.6.
[Reserved]
25


Section 5.7.
Distributions from Seller Accounts
25


 
 
 
SECTION 6.
PORTFOLIO REPORTS; RECONCILIATION OF RECEIVABLES.
26


 
 
 
Section 6.1.
Portfolio Reports
26


Section 6.2.
Receivable Monitoring Report
26


Section 6.3.
Reconciliation Prior to the Termination Date
26







--------------------------------------------------------------------------------




Section 6.4.
Reconciliation Following the Termination Date
26


 
 
 
SECTION 7.
OTHER INFORMATION; THE SELLERS' BOOKS AND RECORDS; INSPECTION; THE PURCHASER'S
RECORDS.
27


 
 
 
Section 7.1.
Other Information
27


Section 7.2.
The Sellers’ Books and Records
27


Section 7.3.
Inspection
27


Section 7.4.
The Purchaser’s Records
27


 
 
 
SECTION 8.
CONDITIONS PRECEDENT.
28


 
 
 
Section 8.1.
Conditions Precedent to the Closing Date
28


Section 8.2.
Conditions Precedent to Each Purchase
29


 
 
 
SECTION 9.
REPRESENTATIONS AND WARRANTIES.
29


 
 
 
Section 9.1.
Generally
29


Section 9.2.
Purchased Receivables
32


 
 
 
SECTION 10.
COVENANTS.
34


 
 
 
Section 10.1.
The Sellers’ Covenants
34


 
 
 
SECTION 11.
REPURCHASE OF PURCHASED RECEIVABLES.
35


 
 
 
Section 11.1.
Repurchase Price
35


Section 11.2.
Repurchase
36


Section 11.3.
Repurchase Date
36


 
 
 
SECTION 12.
TAXES, ETC.
36


 
 
 
Section 12.1.
Taxes
36


Section 12.2.
Duties and Taxes
37


 
 
 
SECTION 13.
[RESERVED].
37


 
 
 
SECTION 14.
MISCELLANEOUS.
37


 
 
 
Section 14.1.
Indemnity
37


Section 14.2.
Expenses
38


Section 14.3.
Setoff
38


Section 14.4.
Notices, Addresses
38


Section 14.5.
Certificates and Determinations
39


Section 14.6.
Assignments and Transfers
39


Section 14.7.
No Waivers, Remedies Cumulative
40


Section 14.8.
Amendment
41


Section 14.9.
Accounting Treatment; Non-Reliance
41


Section 14.10.
Third Party Rights
41


Section 14.11.
Counterparts
41


Section 14.12.
Entire Agreement
41







--------------------------------------------------------------------------------




Section 14.13.
Exclusion of Liability
41


Section 14.14.
Invalidity
41


Section 14.15.
Governing Law
42


Section 14.16.
Consent to Jurisdiction
42


Section 14.17.
WAIVER OF JURY TRIAL
42


Section 14.18.
USA Patriot Act
42


Section 14.19.
Confidentiality
42


Section 14.20.
Additional Sellers
43


Section 14.21.
Termination of Approved Obligor
43


Section 14.22.
Addition of Approved Obligor
43


Section 14.23.
Optional Repurchase of Purchased Receivables
43


 
 
 
Schedule A
Approved Obligors
 
Schedule B
UCC Information
 
Schedule C
Electronic Services Schedule
 
Schedule D
Commitments of the Purchasers
 
 
 
 
Exhibit A-1
Form of Portfolio Report
 
Exhibit A-2
Form of Portfolio Report (Delivered Outside of PrimeRevenue System)
 
Exhibit B
Form of Joinder Agreement
 
Exhibit C
Form of Receivable Monitoring Report
 
 
 
 
 
 
 







--------------------------------------------------------------------------------






MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT


MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT, dated as of January 21, 2020 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”), among SCIENCE APPLICATIONS INTERNATIONAL
CORPORATION, a Delaware corporation (“SAIC” , an “Initial Seller” and a
“Seller”), ENGILITY SERVICES, LLC, a Delaware limited liability company
(“Engility”, an “Initial Seller” and a “Seller”), and each Additional Seller (as
defined below) that becomes a party hereto (each, a “Seller”, and collectively,
the “Sellers”), and MUFG BANK, LTD. (“MUFG”), as the purchaser (the
“Purchaser”).


RECITAL:


From time to time during the term hereof, each Seller may sell accounts
receivable to the Purchaser, and the Purchaser will purchase such accounts
receivable from such Seller, in each case, on the terms and subject to the
conditions set forth in this Agreement.




SECTION 1.
DEFINITIONS AND INTERPRETATIONDefinitions



In this Agreement, the following terms shall have the meanings ascribed thereto:
“Account Control Agreement” means a deposit account control agreement with
respect to a Seller Account or Approved Account, in form and substance
reasonably satisfactory to the parties thereto, among the applicable Seller or
Seller Representative (in its capacity as owner of such Seller Account or
Approved Account), the Purchaser or, with respect to any Seller Account or
Approved Account subject to the Lien Release and Acknowledgment Agreement, the
Revolver Agent and the applicable depository institution.
“Accrued Aggregate Unreimbursed Purchase Discount” means, in relation to a given
Settlement Date or Termination Settlement Date, as applicable, the portion of
the Aggregate Unreimbursed Purchase Discount accrued during the immediately
preceding Settlement Period.
“Additional Seller” as defined in Section 14.20.
“Additional Seller Conditions Precedent” means, in respect of any proposed
Additional Seller, that (i) the Purchaser’s know-your-customer requirements with
respect to such proposed Additional Seller have been satisfied; (ii) the
Performance Undertaking is in full force and effect and Parent has confirmed in
writing that the Performance Undertaking shall cover the obligations of such
proposed Additional Seller; and (iii) that the Additional Seller has delivered
any documents and opinions requested by the Purchaser in its reasonable
discretion, it being understood that deliverables shall be consistent with the
conditions precedent described in Section 8.1.
“Adjusted Discount” means, with respect to any Purchased Receivable for a
Settlement Period, an amount determined as follows:
“Adjusted Discount” = NFV x DR x (Days / 360), in which:
Term
 
Definition
“NFV”
equals
Net Face Value of such Purchased Receivable as of the first day of such
Settlement Period
“DR”
equals
Adjusted Discount Rate applicable to such Purchased Receivable
“Days”
equals
Number of days in such Settlement Period



“Adjusted Discount Rate” means, with respect to any Purchased Receivable during
any Settlement Period, a rate per annum equal to the sum of (i) LIBOR as
determined by the Purchaser for an assumed interest period of one month
commencing two (2) Business Days prior to the first day of such Settlement
Period, plus (ii) the Applicable Margin.




--------------------------------------------------------------------------------




“Adjusted Purchase Price” as defined in Section 2.3.
“Adverse Claim” means any mortgage, assignment, security interest, pledge, lien
or other encumbrance securing any obligation of any Person or any other type of
adverse claim or preferential arrangement having a similar effect (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof), in each case other
than as arising under this Agreement.
“Affiliate” means, as to any Person, any other present or future Person
controlling, controlled by or under common control with, such Person.
“Aggregate Unreimbursed Purchase Discount” means, as of any Reconciliation Date,
with respect to all outstanding Purchased Receivables for which the Purchaser
elected, in accordance with Section 2.3, not to deduct the Discount from the Net
Face Value when calculating the Purchase Price or Adjusted Purchase Price of
such Purchased Receivables, an amount equal to the aggregate of all Adjusted
Discounts for such Purchased Receivables for the Settlement Period ending on
such Reconciliation Date, which Adjusted Discounts otherwise have not been paid
by the Seller Representative or any Seller to the Purchaser by deposit into the
Purchaser’s Account.
“Agreement” as defined in the preamble hereto.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Parent, any Seller or their respective Subsidiaries
from time to time concerning or relating to bribery or corruption, including,
but not limited to, the U.S. Foreign Corrupt Practices Act of 1977, as amended,
the UK Bribery Act 2010, and any other applicable Law or regulation implementing
the OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions.


“Anti-Terrorism Laws” means each of: (a) the Executive Order; (b) the PATRIOT
Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956 and any
successor statute thereto; (d) the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada); (e) the Bank Secrecy Act, and the rules and
regulations promulgated thereunder; and (f) any other applicable Law of the
United States, Canada or any member state of the European Union now or hereafter
enacted to monitor, deter or otherwise prevent: (i) terrorism or (ii) the
funding or support of terrorism or (iii) money laundering.
“Applicable Margin” shall have the meaning set forth in the Fee Letter.
“Approved Account” means, with respect to:
(i)    each Additional Seller, each deposit account of such Additional Seller or
the Seller Representative specified as such in the applicable Joinder Agreement;
and
(ii)    any other deposit account designated by the Seller Representative as an
“Approved Account” hereunder and located at a depository bank reasonably
satisfactory to the Purchaser;
each of which accounts, after the Approved Account Control Date is subject to an
Account Control Agreement.
“Approved Account Collateral” means collectively, (i) each Approved Account, and
(ii) all checks, drafts, instruments, cash and other items at any time received
for deposit into an Approved Account, wire transfers of funds, automated
clearing house entries, credits from merchant card transactions and other
electronic funds transfers or other funds deposited into, credited to, or held
for deposit into or credit to, an Approved Account, but only to the extent that
any such items referred to in this clause (ii) are Collections; provided that
Approved Account Collateral shall not include Seller Funds.
“Approved Account Control Date” means any date designated as such by the
Purchaser upon at least ten (10) days’ notice in its sole discretion after the
occurrence of a Ratings Event.
“Approved Obligor” means each Obligor listed on Schedule A, as the same may be
updated from time to time in accordance with Sections 14.21 and 14.22.




--------------------------------------------------------------------------------




“Approved Obligor Buffer Period” means for each Approved Obligor, the number of
days set forth under the heading “Approved Obligor Buffer Period” for such
Approved Obligor on Schedule A.
“Approved Obligor Termination Event” means, with respect to a particular
Approved Obligor, (i) the occurrence of a Shutdown of the U.S. Government
affecting such Approved Obligor that lasts at least five (5) Business Days or
(ii) the occurrence of a Non-Payment Event.
“Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.
“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
remain closed; provided that, when used in connection with determining LIBOR,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease” means, with respect to any Person, any lease of any property by
such Person as lessee which would, in conformity with GAAP, be required to be
accounted for as a capital lease on the balance sheet of such Person.
“Closing Date” means, subject to Section 8.1, the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collections” means, with respect to any Purchased Receivable, all payments made
on such Purchased Receivable and any other payments, receipts or recoveries
received by a Seller with respect to such Purchased Receivable.
“Commitment” means, as to the Purchaser, its obligation to purchase Purchased
Receivables pursuant to Section 2.1, in an aggregate amount at any one time
outstanding not to exceed the amount set forth opposite the Purchaser’s name on
Schedule D, as such amount may be adjusted from time to time in accordance with
this Agreement.
“Commitment Period End Date” means March 30, 2020.
“Contract” means, with respect to any Receivable, the applicable contract, task
order or purchase order with respect to such Receivable between a Seller and the
applicable Approved Obligor, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof.
“Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of October 31, 2018, among SAIC, as borrower, the lenders
named therein and Citibank, N.A., as administrative agent and collateral agent,
as amended, restated, amended and restated, supplemented, refinanced, replaced
or otherwise modified from time to time.
“Debt” means, with respect to any Person, (a) indebtedness of such Person for
borrowed money, (b) obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments and (c) obligations of such Person as lessee
under Capital Leases; provided that “Debt” shall not include borrowings against
the cash surrender value of life insurance policies covering employees of a
Seller or its Affiliates and owned by such Seller or its Affiliates so long as
(i) recourse for such borrowings is limited to such policies and the proceeds
thereof, (ii) any value assigned to such polices on the consolidated financial
statements of such Seller and its Subsidiaries is net of the amount of such
borrowings, (iii) trade and other ordinary course payables and accrued expenses
of such Person arising in the ordinary course of business, (iv) prepaid or
deferred revenue of such Person arising in the ordinary course of business, (v)
purchase price holdbacks of such Person arising in the ordinary course of
business in respect of a portion of the purchase price of an asset to satisfy
unperformed obligations of the seller of such asset, (vi) purchase price
holdbacks of such Person arising in connection with an acquisition until such
purchase price holdbacks become a liability on the balance sheet of such Person
in accordance with GAAP and (vii) earn-out obligations of such Person until such
obligations become a liability on the balance sheet of such Person in accordance
with GAAP.
“Dilution” means, with respect to any Receivable, any discount, adjustment,
deduction, or reduction (including, without limitation, as a result of any rate
variance under the related Contract or as a result of any set-




--------------------------------------------------------------------------------




off whatsoever effected by the Approved Obligor, whether in relation to a
payment obligation, tax or other amount payable by a Seller to such Approved
Obligor (or any other branch or agency of the U.S. Government)), in each case,
that would have the effect of reducing the amount of part or all of such
Receivable.
“Discounted Purchase Price” as defined in Section 2.3.
“Discount Period” means, with respect to any Receivable the number of days from
(and including) the applicable Purchase Date of such Receivable to (but not
including) the date which is the last day of the Approved Obligor Buffer Period
for the Approved Obligor of such Receivable following the Maturity Date of such
Receivable.
“Discount Rate” means, with respect to any Receivable, a rate per annum equal to
the sum of (i) the one-month LIBOR plus (ii) the Applicable Margin.
“Dispute” means, with respect to any Receivable, any Dilution with respect to
such Receivable (other than any Dilutions specifically taken into account in
determining the Purchase Price for such Receivable), or any refusal to pay as a
result of any bona fide dispute, deduction, claim, offset, defense,
counterclaim, discount, retainage, allowance, or warranty issue of any kind
between a Seller and the applicable Approved Obligor (or any of their respective
affiliates) relating to such Receivable, including, without limitation, any
products liability claim arising out of or in connection with such Receivable,
in each case, which is reasonably likely to reduce the amount due and payable by
any Approved Obligor with respect to such Receivable.
“Dollar” and “$” means the lawful currency of the United States of America.
“Eligible Receivable” means a Receivable owing by the U.S. Government and
arising from the sale of Goods and Services pursuant to a Contract with an
Approved Obligor and which is evidenced by an Invoice; provided that, such
Receivable shall not be past due; provided further that Eligible Receivables
shall not include any Receivable, the Obligor of which has agreed to pay such
Receivable via credit card; provided further that any Non-Affected Receivable
will be an Eligible Receivable.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Purchaser or required to be withheld or deducted from a payment to the
Purchaser, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, imposed as a result of
the Purchaser (i) being organized under the laws of, or having its principal
office in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) having a present or former connection with the jurisdiction
imposing such Tax (other than any such connection arising solely from the
Purchaser, as applicable, having executed, delivered, become a party to,
performed its obligations under, received payments under or enforced this
Agreement), (b) Taxes attributable to the Purchaser’s failure to provide tax
forms to the Seller Representative in accordance with Section 12.1 and (c) any
U.S. federal withholding Taxes imposed under FATCA.
“Executive Order” means Executive Order No. 13224 on Terrorist Financings:
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
To Commit, or Support Terrorism issued on September 23, 2001.
“FACA” means the Federal Assignment of Claims Act, 41 U.S.C. § 15, as
supplemented by the Federal Acquisition Regulations, 48 C.F.R.
“Facility Activation Date” means, subject to Section 8.2, the date of the
initial purchase of Receivables under this Agreement.
“Facility Suspension Event” means (i) the occurrence of a Servicer Replacement
Event, (ii) any disclaimer of its obligations by the guarantor under the
Performance Undertaking or failure of the Performance Undertaking to be in full
force and effect or (iii) at any time on and after the Committed Period End
Date, any time that is designated by the Purchaser.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, any current or future regulations or official interpretations thereof
and any agreement entered into pursuant to Section 1471(b)(1) of the Code.




--------------------------------------------------------------------------------




“Fee Letter” means the Fee Letter, dated as of the date hereof, among the Seller
Representative, the Sellers and the Purchaser.
“Final Collection Date” means the Business Day following the termination of
purchases under this Agreement on which all amounts to which the Purchasers
shall be entitled in respect of Purchased Receivables and all other amounts
owing to the Purchaser hereunder and under the other Purchase Documents are paid
in full.
“Final Maturity Date” means the Maturity Date of the last outstanding Purchased
Receivable.
“Funded Amount” means, as of any date of determination, the difference between
(a) the sum of all Purchase Prices paid hereunder and (b) the sum of all
Collections actually received by the Purchaser by deposit into the Purchaser’s
Account.
“GAAP” means United States generally accepted accounting principles in effect as
of the date of determination thereof.
“Goods and Services” means, with respect to any Receivable, those goods sold by
a Seller to the applicable Approved Obligor and any related services provided by
such Seller to such Approved Obligor pursuant to the applicable Contract.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Increase Effective Date” as defined in Section 2.10(d).
“Indemnified Liabilities” as defined in Section 14.1.
“Indemnified Party” as defined in Section 14.1.
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Seller
under this Agreement.
“Ineligible Assignee” means any Person whose primary business is to engage in
the sale or provision of information technology services as determined by the
Seller Representative in good faith based on publicly available information.
“Initial Seller” as defined in the preamble hereto.
“Insolvency Event” means, with respect to any Person, such Person (i) is
dissolved (other than pursuant to a consolidation, amalgamation or merger); or
(ii) becomes insolvent or is unable to pay its debts or fails or admits in
writing its inability generally to pay its debts as they become due; or
(iii) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; or (iv) institutes or has instituted against it a
proceeding seeking judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency Law or other similar Law affecting creditor’s
rights, or a petition is presented for its winding‑up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (A) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding up or liquidation or (B) is not dismissed, discharged, stayed or
restrained in each case within sixty (60) days of the institution or
presentation thereof; or (v) has a resolution passed for its winding‑up,
official management or liquidation; or (vi) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all of its assets; or (vii) has a secured party take possession of all or
substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within sixty (60) days thereafter, or (viii) causes or is subject to any
event with respect to it which, under the applicable Laws of any jurisdiction,
has an analogous effect to any of the events specified in clauses (i) to (vii)
(inclusive), or (ix) takes any corporate or other organizational action to
authorize any of the foregoing.




--------------------------------------------------------------------------------




“Invoice” means, with respect to any Receivable, the invoice with respect to
such Receivable issued by a Seller to the applicable Approved Obligor for the
payment for the applicable Goods and Services supplied provided pursuant to the
applicable Contract.
“Joinder Agreement” means a joinder agreement, in the form of Exhibit B hereto.
“Late Payment Amount” as defined in Section 3.1.
“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.
“LIBOR” means, for any period, an interest rate per annum equal to the
Intercontinental Exchange Benchmark Administration Ltd. (or the successor
thereto if it is no longer making such rates available) LIBOR Rate (“ICE
LIBOR”), as published from time to time by Reuters (currently Reuters LIBOR01
page) (or any other commercially available source providing quotations of ICE
LIBOR as designated by the Purchaser from time to time) as of 11:00 a.m. (London
time) on the second Business Day preceding such period for deposits in USD with
a term approximately equal to such period. If such rate is not available at such
time for any reason, then LIBOR shall be a rate per annum equal to the average
(rounded upwards if necessary to the nearest 1/100th of 1%) of the rates per
annum at which deposits in USD with a term approximately equal to such period in
a principal amount substantially equal to the applicable Purchase Price are
offered to the principal London office of the Purchaser by three London banks,
reasonably selected by the Purchaser in good faith.  Notwithstanding the
foregoing, (i) if LIBOR shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement and (ii) in the event the applicable interest
rate is not available for the term in question, the interest rate for such term
will be determined by linear interpolation of the rates available for maturities
next higher and next shorter than the relevant term.
“Lien Release and Acknowledgment Agreement” means that certain Lien Release and
Acknowledgment Agreement, dated on or about the date hereof, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, by and among the Purchaser, the Revolver Agent, each Seller and the Seller
Representative.
“Material Adverse Effect” as defined in Section 9.1(a).
“Maturity Date” means, with respect to any Receivable, the date on which such
Receivable becomes due and payable as set forth in the applicable Invoice.
“Maximum Funded Amount” means the lesser of (a) the Total Outstanding Amount and
(b) the Commitment.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.
“Net Face Value” means, with respect to any Receivable, the amount payable by
the applicable Approved Obligor under the applicable Invoice, net of any Taxes
and any Dilutions specifically taken into account in determining the Purchase
Price for such Receivable as of the applicable Purchase Date.
“New Purchaser” as defined in Section 2.10(c).
“Non-Affected Receivable” means any Receivable originated or sold during a
Shutdown of the U.S. Government where the Approved Obligor owing on such
receivable is not affected by such Shutdown and is not prevented from making
payments to the applicable Seller or the Purchaser on such Receivable as
determined by the Purchaser in its sole discretion.
“Non-Payment Event” as defined in Section 5.4.
“Obligor” means, with respect to any Receivable, the Person that is obligated to
make payments in respect of such Receivable pursuant to the applicable Contract.
“OFAC” has the meaning set forth in the definition of Sanctioned Person.
“Overdue Receivable” as defined in Section 5.4.




--------------------------------------------------------------------------------




“Participant” as defined in Section 14.6(d).
“PATRIOT Act” as defined in Section 14.18.
“Payment Amount” means, as of any given Settlement Date, the difference between
(a) the Maximum Funded Amount minus the Funded Amount and (b) the Accrued
Aggregate Unreimbursed Purchase Discount minus any Servicing Fee payable to the
Seller Representative (for the benefit of the Sellers) on such Settlement Date
plus any other amounts owing to the Purchaser by a Seller under this Agreement
as of such Settlement Date.
“Performance Undertaking” means the Performance Undertaking, dated as of the
date hereof, by SAIC, in favor of the Purchaser.
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
“Portfolio Report” means (a) at all times prior to the Termination Date, a
servicing report in the form of Exhibit A-1 or, if permitted by Section 6.1, in
the form of Exhibit A-2, as applicable, or otherwise in form and substance
reasonably satisfactory to the Purchaser and the Seller Representative and (b)
at all times on and following the Termination Date, a report in form and
substance reasonably satisfactory to the Purchaser and the Seller
Representative, and containing (without limitation) the following information:
(i) a list clearly identifying all outstanding Purchased Receivables, (ii) the
amount of all Collections received during the immediately preceding Settlement
Period, together with details as to the Purchased Receivables in respect of
which such Collections were received and (iii) aging reports with respect to
each Purchased Receivable outstanding at such time.
“Prime Commercial Rate” means the rate of interest most recently published in
the Money Rates section of The Wall Street Journal from time to time as the
Prime Rate in the United States of America or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the Purchaser)
or any similar release by the Federal Reserve Board (as determined by the
Purchaser). Any change in such prime rate shall take effect at the opening of
business on the day specified in the public announcement of such change. If, for
any given date of determination, the Prime Commercial Rate is determined to be
negative, then notwithstanding anything herein to the contrary, the Prime
Commercial Rate for such date shall be deemed to be zero.
“PrimeRevenue System” means the Purchaser's communication tool accessible via
the internet to enable clients to offer various receivables for sale to the
Purchaser and for the loading approval and monitoring of such receivables on a
platform, the terms of use of which are set out in Schedule C and are hereby
incorporated herein.
“Proposed Repurchase Date” means, with respect to any Purchased Receivable, the
date set forth in any notice delivered pursuant to Section 11.2 requiring the
repurchase by the applicable Seller of such Purchased Receivable.
“Purchase Date” means, with respect to any Purchased Receivable, the date such
Purchased Receivable is purchased by the Purchaser pursuant to Section 2.1.
“Purchase Discount” means, with respect to any Receivable, the amount determined
as the “Purchase Discount” in the calculation of the Purchase Price for such
Receivable pursuant to Section 2.3.
“Purchase Document” means each of this Agreement, the Performance Undertaking,
the Lien Release and Acknowledgment Agreement, each Portfolio Report and the Fee
Letter, together with all other documents, instruments or agreements executed
and delivered by a Seller or the Seller Representative to or for the benefit of
the Purchaser in connection herewith.
“Purchase Price” means, with respect to any Receivable, the amount determined as
the “Discounted Purchase Price” or the “Adjusted Purchase Price,” as applicable,
pursuant to Section 2.3.
“Purchased Receivable” means a Receivable purchased by the Purchasers in
accordance with the terms and conditions hereof; provided that a Receivable
purchased hereunder and subsequently repurchased by the




--------------------------------------------------------------------------------




applicable Seller pursuant to the terms and conditions hereof shall, upon the
Repurchase Date therefor and upon receipt by the Purchaser of the Repurchase
Price therefor, cease to be a Purchased Receivable.
“Purchaser” as defined in the preamble hereto.
“Purchaser’s Account” means the account of the Purchaser located at MUFG with
account number 97770191, or such other account as notified to the Seller
Representative from time to time by the Purchaser in writing.
“Ratings Event” means, at any time of determination, (i) SAIC’s long-term local
issuer credit rating by S&P is BB- or below or SAIC does not have a long-term
local issuer credit rating by S&P or (ii) SAIC’s long-term corporate family
rating by Moody’s is B1 or below or SAIC does not have a long-term corporate
family rating by Moody’s.
“Receivable” means the monetary obligation of an Obligor to a Seller arising
under a Contract which is evidenced by an Invoice (including the right to
receive payment of any interest or finance charges or other liabilities of such
Obligor under such Contract), all Related Assets with respect thereto, and all
Collections and other proceeds with respect to the foregoing.
“Reconciliation Date” means the Business Day immediately preceding each
Settlement Date and each Termination Settlement Date.
“Refundable Discount Advance” as defined in Section 2.8(b).
“Refundable Discount Advance Account” as defined in Section 2.8(b).
“Related Assets” means, with respect to any Receivable (i) all related rights
and remedies under or in connection with the applicable Contract, including
bills of lading, bills of exchange, promissory notes and accessions, (ii) all
guaranties, suretyships, letters of credit, security, liens and other
arrangements supporting payment thereof, (iii) all applicable Sales Records
(including electronic records), (iv) all related insurance, and (v) all proceeds
of the foregoing.
“Remittance Account” means the account of the Seller Representative located at
Citibank, N.A. (ABA No. 021000089) with account number 30821256, or such other
account as notified to the Purchaser from time to time by the Seller
Representative in writing.
“Repurchase Date” means, with respect to any Purchased Receivable, the date on
which such Purchased Receivable is repurchased by the applicable Seller in
accordance with the terms and conditions hereof.
“Repurchase Event” means, with respect to any Purchased Receivable: (i) any
representation or warranty made by a Seller in Section 9.2 with respect to such
Purchased Receivable shall be materially inaccurate, incorrect or untrue on any
date as of which it is made or deemed to be made (provided that the foregoing
materiality qualifier will not apply to the representations in clauses (o) and
(s) of Section 9.2); (ii) such Purchased Receivable was not an Eligible
Receivable as of its Purchase Date; (iii) a Dispute shall have occurred with
respect to such Purchased Receivable or (iv) the breach of any covenant made by
a Seller in Section 4.3, Section 5.1, Section 5.2 or Section 10.1 with respect
to such Purchased Receivable.
“Repurchase Price” means, with respect to any Purchased Receivable, the amount
determined as the “Repurchase Price” for such Purchased Receivable pursuant to
Section 11.1.
“Requested Commitment Increase” as defined in Section 2.10.
“Retained Obligations” as defined in Section 4.2.
“Retired Receivable” means a Receivable with an outstanding balance that has
been reduced to zero in the applicable Seller’s accounting records, whether as a
result of the payment of such Receivable, any reduction or adjustment of the
balance of such Receivable, or any combination thereof.
“Revolver Agent” means the administrative agent under the Credit Agreement.




--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.
“Sales Records” means, with respect to any Receivable, the accounts, all sales
ledgers, purchase and sales day books, sales invoices, supply contracts and
other related books and records of a Seller relating to an Approved Obligor and
on an individual Receivable basis for the purpose of identifying amounts paid or
to be paid in respect of such Receivable.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions, including as of the Closing Date, Cuba,
Crimea (Ukraine), Iran, Syria and North Korea.
“Sanctioned Person” means, at any time, any Person (a) currently the subject or
the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) (or any successor
thereto) or the U.S. Department of State, or as otherwise published from time to
time; (b) that is fifty-percent or more owned, directly or indirectly, in the
aggregate by one or more Persons described in clause (a) above; (c) that is
operating, organized or resident in a Sanctioned Country; (d) with whom engaging
in trade, business or other activities is otherwise prohibited or restricted by
Sanctions; or (e) (i) an agency of the government of a Sanctioned Country, (ii)
an organization controlled by a Sanctioned Country, or (iii) a Person resident
in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.
“Sanctions” means the laws, rules, regulations and executive orders promulgated
or administered to implement economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time (a) by the United States
government, including those administered by OFAC, the U.S. Department of State,
the U.S. Department of Commerce, (b) by the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom or (c) by other
relevant sanctions authorities to the extent compliance with the sanctions
imposed by such other authorities would not entail a violation of applicable
Law.
“Scheduled Termination Date” means January 21, 2021.
“Seller” and “Sellers” as defined in the preamble hereto.
“Seller Account” means, with respect to:
(i)    the Initial Sellers, the deposit account of the Seller Representative
located at Bank of America, N.A. (ABA No. 121000358 (ACH) and 026009593 (wires))
with account number 1291244241;
(ii)    each Additional Seller, each deposit account of such Additional Seller
or the Seller Representative specified as such in the applicable Joinder
Agreement; and
(iii)    any other deposit account designated by the Seller Representative as a
“Seller Account” hereunder and located at a depository bank reasonably
satisfactory to the Purchaser;
each of which accounts is subject to an Account Control Agreement.
“Seller Account Collateral” means collectively, (i) each Seller Account, and
(ii) all checks, drafts, instruments, cash and other items at any time received
for deposit into a Seller Account, wire transfers of funds, automated clearing
house entries, credits from merchant card transactions and other electronic
funds transfers or other funds deposited into, credited to, or held for deposit
into or credit to, a Seller Account, but only to the extent that any such items
referred to in this clause (ii) are Collections; provided that Seller Account
Collateral shall not include Seller Funds.
“Seller Funds” means all checks, drafts, instruments, cash and other items that,
in each case, are not Collections, and that at any time are received for deposit
into a Seller Account or Approved Account.
“Seller Representative” as defined in Section 2.5.
“Servicer Replacement Event” means any of the following:




--------------------------------------------------------------------------------




(a)     the failure by the Seller Representative to submit a Portfolio Report on
any Reconciliation Date pursuant to the terms of this Agreement and such failure
is not cured within five (5) Business Days of such Reconciliation Date;
(b)     the failure of a Seller to pay any amount due hereunder and such failure
is not cured within five (5) Business Days of the date on which the same shall
be due and payable;
(c)    the failure of the Purchaser or the Revolver Agent to have a first
priority security interest in any Seller Account or, on or after the Approved
Account Control Date, any Approved Account;
(d)     the failure of a Seller to transfer Collections to the Purchaser as
required by the terms of this Agreement and such failure is not cured within two
(2) Business Days;
(e)    the failure by a Seller to comply with any covenants set forth in Section
4.3, Section 5.1, Section 5.2, Section 6.1 and Section 10.1, where such failure
is not cured within fifteen (15) days after the earlier to occur of (i) written
notice thereof having been given to such Seller by the Purchaser or (ii) actual
knowledge thereof by such Seller of such failure;
(f)     the failure by a Seller to comply with any covenant in this Agreement
not covered by clause (a), (b), (c), (d), or (e) above , where such failure is
not cured within thirty (30) days after the earlier to occur of (i) written
notice thereof having been given to such Seller by the Purchaser was received by
such Seller or (ii) actual knowledge thereof by such Seller of such failure;
(g)     a material breach of any representation or warranty by a Seller or the
Seller Representative hereunder;
(h)     the occurrence of an Insolvency Event with respect to SAIC or a Seller;
(i)     the failure of SAIC or a Seller or any Significant Subsidiary thereof to
pay any principal of or premium or interest of any of its Debt or any payment
obligation in respect of guarantees of SAIC or a Seller or any Significant
Subsidiary thereof of Debt owed to any Person which is outstanding in a
principal amount of at least $100,000,000 in the aggregate (but excluding Debt
arising under this Agreement) (collectively, “Material Indebtedness”), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing such Material Indebtedness, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Material Indebtedness; or any Material Indebtedness shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment or by a required prepayment of insurance proceeds or by a
required prepayment as a result of formulas based on asset sales or excess cash
flow), redeemed, purchased or defeased, or an offer to prepay, redeem, purchase
or defease such Material Indebtedness shall be required to be made, in each case
prior to the stated maturity thereof; provided that (i) if each of the
Purchasers is a party, as creditor, under such Material Indebtedness and (ii)
the creditors under such Material Indebtedness waive the applicable default
giving rise to the Servicer Replacement Event under this clause (j), then such
Servicer Replacement Event shall also be deemed waived without any further
action by the Purchasers;
(j)     the rendering of any final judgment or order for the payment of money in
excess of $100,000,000 against SAIC or a Seller or any Significant Subsidiary
thereof that is not promptly paid by SAIC or such Seller or such Significant
Subsidiary and either enforcement proceedings shall have been commenced by any
creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided
that any such judgment or order shall not be a Servicer Replacement Event as
defined herein if and to the extent that (i) the amount of such judgment or
order is covered by a valid and binding policy of insurance covering payment
thereof and (ii) such insurer has been notified of, and does not dispute the
claim made for payment of, the amount of such judgment or order;
(k)     SAIC, at any time, ceasing to own, directly or indirectly, free and
clear of any Adverse Claim (other than as pledged to the Revolver Agent under
the Credit Agreement, solely to the extent that the Revolver Agent does not
exercise any remedies with respect to such pledge) and on a fully diluted basis,
100% of the capital stock of any other Seller or to control any other Seller.
For the purposes of this definition, (i) “control” of a Person means




--------------------------------------------------------------------------------




the possession, directly or indirectly, of the power to direct or cause the
direction of such Peron’s management and policies, whether through the ownership
of voting securities, by contract or otherwise and (ii) “capital stock” means,
with respect to any Person, any and all common shares, preferred shares,
interests, participations, rights in or other equivalents (however designated)
of such Person’s capital stock, partnership interests, limited liability company
interests, membership interests or other equivalent interests and any rights
(other than debt securities convertible into or exchangeable for capital stock),
warrants or options exchangeable for or convertible into such capital stock or
other equity interests; or
(l)    the acquisition by any “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (within the
meaning of Rule 13d-3 of the SEC under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of SAIC (or other securities
convertible into such securities) representing 35% or more of the combined
voting power of all securities of SAIC entitled to vote in the election of
directors, other than securities having such power only by reason of the
happening of a contingency; provided that if SAIC shall become a wholly owned
Subsidiary of a publicly owned Person whose beneficial ownership is, immediately
after SAIC shall become such a wholly owned subsidiary of such Person,
substantially identical to that of SAIC immediately prior to such circumstance
(a “Holding Company”), such circumstance shall not be a Servicer Replacement
Event as defined herein unless the beneficial ownership of such Holding Company
shall be acquired as set forth in this clause (m).
“Servicing Fee” as defined in Section 5.1.
“Settlement Date” means each Friday; provided, however, that (x) if a Settlement
Date falls on a day that is not a Business Day, then the Settlement Date shall
be the next following Business Day and (y) the final Settlement Date shall occur
on the Business Day immediately preceding the Termination Date.
“Settlement Period” means the period from (but excluding) one Reconciliation
Date to (and including) the immediately following Reconciliation Date.
“Shutdown of the U.S. Government” means the creation of a “funding gap” caused
by the failure of the United States Congress to pass legislation funding U.S.
Government operations in whole or in part affecting any or all Approved
Obligors, or the failure of any such legislation passed by the United States
Congress to become law (thereby preventing any such Approved Obligor(s) from
making payments to the applicable Seller or the Purchaser).
“Significant Subsidiary” means, with respect to any Person at any time, any
Subsidiary of such Person which accounts for more than 5% of consolidated total
assets or 5% of consolidated revenue of such Person determined in accordance
with GAAP.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
“Taxes” means all present and future income and other taxes, levies, imposts,
deductions, charges, duties and withholdings and any charges of a similar nature
imposed by any fiscal authority, together with any interest thereon and any
penalties with respect thereto and any payments made on or in respect thereof;
and “Taxation” and “Tax” shall be construed accordingly.
“Termination Date” means the earlier to occur of (i) the Scheduled Termination
Date or (ii) such time as the Commitments are terminated by the Purchaser or the
Seller Representative in accordance with the terms of this Agreement.




--------------------------------------------------------------------------------




“Termination Payment Amount” means, as of any given Termination Settlement Date,
the sum of (a) the Funded Amount, (b) to the extent that the Aggregate
Unreimbursed Purchase Discount has not been paid in full, the Accrued Aggregate
Unreimbursed Purchase Discount and (c) any other amounts owing to the Purchaser
by a Seller under this Agreement as of such Termination Settlement Date.
“Termination Settlement Date” means the Termination Date, and each Friday
following the Termination Date; provided, however, that (a) if a Termination
Settlement Date falls on a day that is not a Business Day, then the Termination
Settlement Date shall be the next following Business Day, (b) the Purchaser may,
by written notice to the Seller Representative, increase the frequency of
Termination Settlement Dates (such that, in addition to each Friday, a
Termination Settlement Date may occur on a Monday, Wednesday and/or Thursday, as
directed by the Purchaser in its sole discretion) and (c) the final Termination
Settlement Date shall occur on the Final Collection Date.
“Total Available Funding Amount” means the Commitment minus the Total
Outstanding Amount.
“Total Outstanding Amount” means, as of any date of determination, the result of
(i) the Net Face Values of all Eligible Receivables (for each Purchased
Receivable, such Net Face Value being determined as of the Purchase Date
therefor) minus (ii) all Collections received and deposited in the Purchaser’s
Account in connection with such Eligible Receivables.
“U.S. Government” means the federal government of the United States of America.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, if by reason of mandatory provisions of Law, the
perfection, the effect of perfection or non-perfection or the priority of the
security interests of the Purchaser is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, the term “UCC” shall mean
the Uniform Commercial Code as in effect in such other jurisdiction for purposes
of the provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
“UCC Information” means the information set forth on Schedule B.
“Unused Fee” as defined in Section 3.4.
“Unused Rate” shall have the meaning set forth in the Fee Letter.
Section 1.2.    Interpretation. In this Agreement, unless otherwise indicated,
(a) defined terms may be used in the singular or the plural and the use of any
gender includes all genders, (b) the words “hereof”, “herein”, “hereto”,
“hereby” and “hereunder” refer to this entire Agreement, (c) all references to
particular Sections, Exhibits or Schedules are references to the Sections,
Exhibits or Schedules, as the case may be, of this Agreement, (d) all accounting
terms not specifically defined herein shall be construed in accordance with
GAAP, except as otherwise stated herein, (e) reference to any Person includes
such Person’s successors and legal assigns, (f) in the computation of a period
of time from a specified date to a later specified date, the word “from” shall
mean “from and including” and the words “to” and “until” each shall mean “to but
excluding”, and (g) reference to any agreement shall mean such agreement as
amended, supplemented or otherwise modified from time to time.


SECTION 2.
PURCHASE AND SALE; TERM.



Section 2.1.    Purchase and Sale of Eligible Receivables. On the Facility
Activation Date, the Seller Representative will submit a Portfolio Report to the
Purchaser via the PrimeRevenue System, and simultaneously with the submission of
such Portfolio Report, each Seller will be deemed to offer to the Purchaser, and
subject to the satisfaction of the conditions set forth in Section 8.1 and
Section 8.2, the Purchasers will be deemed to purchase from each such Seller,
without any further action on the part of such Seller, all of such Seller’s
right, title and interest in and to all outstanding Eligible Receivables of such
Seller specified on such Portfolio Report. On each Business Day following the
Facility Activation Date and prior to the Termination Date, each Seller will be
deemed to offer to the Purchaser, and subject to the satisfaction of the
conditions set forth in Section 8.2, the Purchaser will be deemed to purchase
from each such Seller, without any further action on the part of such Seller,
all of such Seller’s right, title and interest in and to all outstanding
Eligible Receivables of such Seller that have not previously been acquired in
whole by the Purchaser hereunder. The deemed offer by each Seller to sell,
assign and transfer all of its right, title and interest in and to all
outstanding Eligible Receivables of each such Seller that have not previously
been acquired in whole by the




--------------------------------------------------------------------------------




Purchaser hereunder is irrevocable and unconditional on the part of each such
Seller and shall occur (without any further action by any such Seller) on each
Business Day prior to the Termination Date.


Section 2.2.    [Reserved].


Section 2.3.    Purchase Price. The purchase price (the “Discounted Purchase
Price”) for each Purchased Receivable purchased on any given Purchase Date will
be calculated as follows:


DPP = NFV - Purchase Discount, in which “Purchase Discount” = NFV x DR x (DP /
360), in which:
Term
 
Definition
“DPP”
equals
Discounted Purchase Price of such Receivable
“NFV”
equals
Net Face Value of such Receivable as of such Purchase Date
“DR”
equals
Discount Rate applicable to such Receivable
“DP”
equals
Discount Period applicable to such Receivable



Notwithstanding the foregoing, the Purchaser may, in its sole and absolute
discretion, elect to purchase a Receivable for an amount equal to such
Receivable’s Net Face Value, as reduced by any amount (including any Accrued
Aggregate Unreimbursed Purchase Discount) then due and payable by a Seller to
the Purchaser hereunder (such amount, the “Adjusted Purchase Price”). In this
event an amount equal to the Accrued Aggregate Unreimbursed Purchase Discount
for such Purchased Receivable will be payable by the Seller Representative (on
behalf of the Sellers) on each Settlement Date and each Termination Settlement
Date until such time as the Aggregate Unreimbursed Purchase Discount or such
Purchased Receivable has been paid in full or is otherwise treated as a Retired
Receivable in accordance with the applicable Seller’s accounting practices and
procedures. The Sellers (or the Seller Representative) shall not be entitled to
set-off its obligation to pay the Aggregate Unreimbursed Purchase Discount (or
any portion thereof) against the Refundable Discount Advance.


With respect to each Purchased Receivable, the Purchase Price thereof shall be
payable by the Purchaser to the Seller Representative (on behalf of the relevant
Seller) by deposit into the Remittance Account on the Settlement Date
immediately following the Settlement Period during which such Purchased
Receivable was purchased. Notwithstanding the foregoing, the Purchase Price
shall be subject to netting and set-off as provided for under Section 5.6.


Section 2.4.    Maximum Funded Amount; Payment Amount; Termination Payment
Amount


(a)    On each Settlement Date and Termination Settlement Date, the Purchaser
shall (by reference to the Portfolio Report received via the PrimeRevenue System
by the Purchaser on the immediately preceding Reconciliation Date) determine the
Maximum Funded Amount, the Payment Amount (in the case of a Settlement Date) or
Termination Payment Amount (in the case of a Termination Settlement Date), as
applicable, and shall notify the Seller Representative of the same.


(b)    Following the determination of the Payment Amount, and in accordance with
Section 5.7, on each Settlement Date (x) if the Payment Amount is positive, the
Purchaser shall pay the full amount thereof to the Seller Representative (on
behalf of the Sellers), and upon payment of such amount, the Purchaser’s payment
obligations with respect to the Purchased Receivables acquired during the
Settlement Period ending immediately prior to such Settlement Date shall be
satisfied in full and (y) if the Payment Amount is negative, the Seller
Representative shall (on behalf of the Sellers) pay the full absolute value
thereof to the Purchaser by deposit into the Purchaser’s Account. Furthermore,
in connection with Section 3.4, any Unused Fee payable by the Seller
Representative on each Settlement Date shall be set-off against any positive
Payment Amount payable by the Purchaser (and the surplus of the Unused Fee, if
any, after effecting such set-off shall be payable by Seller Representative (on
behalf of the Sellers) to the Purchaser), and the absolute value of any negative
Payment Amount payable by the Seller Representative (on behalf of the Sellers)
shall be combined with any Unused Fee payable on such Settlement Date (such that
both amounts will be paid simultaneously to the Purchaser).


(c)    Following the determination of the Termination Payment Amount, and in
accordance with Section 5.7, on each Termination Settlement Date until the
Funded Amount has been reduced to zero and all other amounts payable to the
Purchaser by the Sellers hereunder have been paid in full, the Seller
Representative shall




--------------------------------------------------------------------------------




(on behalf of the Sellers) pay the full amount of the Termination Payment Amount
to the Purchaser by deposit into the Purchaser’s Account.


Section 2.5.    Seller Representative.    Each Seller hereby appoints SAIC as
its agent, attorney-in-fact and representative (in such capacity, the “Seller
Representative”), and SAIC accepts such appointment, for the purpose of (i)
making any requests required under this Agreement, (ii) the receipt of any
notice of required repurchase pursuant to Section 11.2, (iii) the giving and
receipt of any other notices to, or demand of, any Seller under this Agreement,
(iv) the delivery of all documents, reports, financial statements and written
materials required to be delivered by any Seller under this Agreement, (v) the
receipt of all payments owing to a Seller hereunder, together with the
subsequent allocation of such payment proceeds between the Sellers, (vi) taking
any and all other actions required to be undertaken hereunder by the Seller
Representative, and (vii) all other purposes incidental to any of the foregoing.
Each Seller agrees that any action taken by the Seller Representative as the
agent, attorney-in-fact and representative of each such Seller shall be binding
upon it, as applicable, to the same extent as if directly taken by such Seller,
as applicable.
   
Section 2.6.    Termination and Reduction of Commitments


(a)    In addition, the Seller Representative may terminate or reduce
permanently the Commitment of the Purchaser in its sole discretion at any time
by delivering thirty days prior written notice to the Purchaser; provided that,
(i) if the Commitment is terminated in full, the Termination Date shall be the
first Business Day following such thirty-day period, (ii) if the Commitment is
reduced, such reduction shall be effective on the first Business Day following
such thirty-day period, (iii) each reduction of the Commitment shall be in a
minimum amount of $50,000,000 or in an integral multiple of $1,000,000 in excess
thereof and (iv) no reduction of the Commitment may cause the Commitment to be
less than the greater of $50,000,000 and the Funded Amount. Once reduced or
terminated, the Commitment may not be reinstated.
(b)    Upon the occurrence of a Facility Suspension Event, the Purchaser may
terminate its Commitment at any time by providing written notice of such
termination to the Seller Representative (in which case the Termination Date
shall be the day specified as such in the written notice, which may be the date
upon which such written notice is received by the Seller Representative (or, in
each case, if such date is not a Business Day, the Termination Date shall be the
immediately following Business Day)). Notwithstanding the foregoing, the
occurrence of the Termination Date will have no effect on any rights or
obligations hereunder in respect of any Purchased Receivables outstanding as of
the Termination Date and all covenants, representations and warranties,
repurchase obligations and indemnities made herein shall continue in full force
and effect so long as any Purchased Receivables remain outstanding.
Section 2.7.    Effect of Termination Date


(a)    For the sake of clarity, the parties agree that, at all times on and
following the Termination Date:
(i)    Except to the extent otherwise removed in accordance with Section 5, each
Seller shall continue to service and administer the Purchased Receivables sold
by it as agent for the Purchaser, all on terms further set out in this
Agreement.
(ii)    The Seller Representative shall (on behalf of the Sellers) continue to
pay the Accrued Aggregate Unreimbursed Purchase Discount on each Termination
Settlement Date until the Aggregate Unreimbursed Purchase Discount has been paid
in full to the Purchaser by deposit into the Purchaser’s Account. The Refundable
Discount Advance will be promptly repaid by the Purchaser to the Seller
Representative (on behalf of the Sellers) upon payment in full by the Seller
Representative of the Aggregate Unreimbursed Purchase Discount in accordance
with Section 2.8.
Section 2.8.    Aggregate Unreimbursed Purchase Discount; Refundable Discount
Advance


(a)    The Aggregate Unreimbursed Purchase Discount shall be payable in full by
the Sellers on the Final Maturity Date; provided, however, that following the
occurrence of the Termination Date, if a Seller’s appointment as servicer
hereunder is terminated by the Purchaser as the result of a Facility Suspension
Event, the Purchaser may, by written notice to the Seller Representative, demand
payment in full of the Aggregate Unreimbursed Purchase Discount. In any such
case, the Sellers shall pay the Aggregate Unreimbursed Purchase Discount to the
Purchaser on the date designated for such payment in the written notice from the
Purchaser (which date must be at least one




--------------------------------------------------------------------------------




Business Day following the date upon with such written notice is received by the
Seller Representative) by deposit into the Purchaser’s Account. The parties
hereto agree that the Sellers’ obligation to pay the Aggregate Unreimbursed
Purchase Discount is not credit recourse for any failure of an Approved Obligor
to pay the full outstanding balance of any Purchased Receivable, but rather is
an obligation to reimburse the Purchaser for electing not to deduct the Purchase
Discount from the Purchase Price with respect to the applicable Purchased
Receivables for the purpose of administrative convenience.
(b)    On the Facility Activation Date, the Sellers will pay to the Purchaser a
refundable purchase discount advance (the “Refundable Discount Advance”) equal
to 1.25% of the Commitment. For administrative convenience it is agreed and the
Sellers hereby instruct the Purchaser to withhold the entire Refundable Discount
Advance from the initial purchase of Receivables hereunder and to transfer such
amount to the Refundable Discount Advance Account as described below. The
Refundable Discount Advance shall be held in a blocked account established with
the Purchaser and maintained in the name of the Seller Representative (the
“Refundable Discount Advance Account”). The Refundable Discount Advance Account
shall at all times be blocked with respect to the Seller Representative, such
that only the Purchaser will be permitted to transfer funds out of the
Refundable Discount Advance Account. Subject to repayment in full of the
Aggregate Unreimbursed Purchase Discount, the Purchaser will promptly repay the
Refundable Discount Advance to the Seller Representative (on behalf of the
Sellers) by deposit into the Remittance Account; provided, however, that if the
Seller Representative (on behalf of the Sellers) has not paid the Aggregate
Unreimbursed Purchase Discount in full as of the Final Maturity Date (or any
such earlier date as required by Section 2.8(a)), the Purchaser may set-off the
Refundable Discount Advance against the unpaid balance of the Aggregate
Unreimbursed Purchase Discount, and upon doing so, the Purchaser will promptly
repay the excess Refundable Discount Advance (if any) to the Seller
Representative (on behalf of the Sellers) by deposit into the Remittance
Account. For the avoidance of doubt, it is understood and agreed that, to the
extent there remains any deficiency in the Aggregate Unreimbursed Purchase
Discount after any such set-off and application, such deficiency shall remain
the obligation of the Sellers.
Section 2.9.    [Reserved].


Section 2.10.    Increase in the Commitment


(a)    Request for Increase. Provided there exists no Facility Suspension Event,
upon notice to the Purchaser, the Seller Representative may from time to time
request an increase in the Commitment; provided that (i) any such request for an
increase shall be in a minimum amount of $25,000,000, (ii) the Seller
Representative may make a maximum of two (2) such requests. At the time of
sending such notice, the Seller Representative (in consultation with the
Purchaser) shall specify the time period within which the Purchaser is requested
to respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Purchaser).


(b)    Purchaser Election To Increase. The Purchaser shall notify the Sellers
within such time period whether or not it agrees to increase its Commitment and,
if so, whether by an amount equal to, greater than or less than such requested
increase. If the Purchaser does not respond within such time period, the
Purchaser shall be deemed to have declined to increase its Commitment.
(c)    [Reserved].
(d)    Increase Effective Date. If the Commitment is increased in accordance
with this Section, the Purchaser and the Sellers shall determine the effective
date of such increase (the “Increase Effective Date”).
(e)    Conditions to Effectiveness of Increase. As a condition precedent to each
increase in the Commitment, the Sellers shall deliver to the Purchaser a
certificate dated as of the Increase Effective Date signed by the secretary or
an assistant secretary of each Seller (i) certifying and attaching the
resolutions adopted by the Sellers approving or consenting to such increase and
(ii) certifying that, before and after giving effect to such increase, (A) the
representations and warranties of the Sellers contained in this Agreement and
the other Purchase Documents are true and correct on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
as of such earlier date and (B) no Facility Suspension Event exists. As an
additional a condition precedent to each increase in the Commitment, the Sellers
shall have deposited an amount equal to 1.25% of such increase in the Commitment
into the Refundable Discount Advance Account to serve as additional Refundable
Discount Advance.




--------------------------------------------------------------------------------




Section 2.11.    LIBOR Cessation. Anything in this Agreement to the contrary
notwithstanding, if the Purchaser determines (which determination shall be
binding and conclusive) that quotations of interest rates for the relevant
deposits in the definition of LIBOR in Section 1 are not being provided in the
relevant amounts or for the relevant maturities for purposes of determining the
appropriate Adjusted Discount Rates applicable to the Purchased Receivables
included in any Portfolio Report (whether by reason of circumstances affecting
the London interbank Eurodollar market or otherwise) or adequate and reasonable
means do not exist for ascertaining LIBOR or LIBOR does not adequately and
fairly reflect the cost to the Purchaser of funding on any Settlement Date, then
the Purchaser shall give the Seller Representative prompt notice thereof, and so
long as such condition remains in effect, (i) no Purchased Receivables shall be
discounted using LIBOR as a component of the Adjusted Discount Rate and (ii) all
future Purchased Receivables shall be discounted using an Adjusted Discount Rate
that is equal to the Prime Commercial Rate plus the Applicable Margin for the
relevant Approved Obligor. If (i) the foregoing unavailability or inadequacy
with respect to LIBOR is not of a temporary nature or (ii) the Purchaser
determines that (A) the administrator of LIBOR or a Governmental Authority
having jurisdiction over such administrator or the Purchaser (or any other
Person on behalf of such administrator or Governmental Authority) has made or
published a public statement announcing that (1) the administrator of LIBOR has
ceased or will cease to provide LIBOR, permanently or indefinitely (provided
that, at the time of such statement or publication, no successor administrator
will continue to provide LIBOR), or (2) LIBOR is no longer representative or (B)
non-recourse and limited recourse accounts receivable purchase facilities that
include similar language to that contained in this Section 2.11 are being
executed or amended to incorporate or adopt a new benchmark interest rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) to replace LIBOR, then the Purchaser and the Seller
Representative shall negotiate in good faith with a view to agreeing upon
another mutually acceptable benchmark interest rate (including any mathematical
or other adjustments to such benchmark) for the Purchased Receivables and such
other related changes to this Agreement as may be applicable. For the avoidance
of doubt, if such alternate benchmark interest rate as so determined would be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Each determination by the Purchaser shall be conclusive absent
manifest error.


SECTION 3.
FEES; LATE PAYMENT AMOUNT.

    
Section 3.1.    Late Payment Amount. In the event that any amount payable by any
Seller hereunder or under any of the other Purchase Documents remains unpaid for
any reason for five (5) Business Days after the Purchaser provides notice to the
Seller Representative that such amounts are past due, the Purchaser shall
charge, and such Seller shall pay, an amount (the “Late Payment Amount”) equal
to (x) such unpaid amount due from such Seller to the Purchaser during the
period from (and including) the due date thereof to, but excluding the date
payment is received by the Purchaser in full, times (y) a rate per annum equal
to the Prime Commercial Rate, computed on the basis of a 360 day year, and for
actual days elapsed. Late Payment Amounts shall be payable on demand and, if no
prior demand is made, on the last Business Day of each calendar month.


Section 3.2.    Payments Generally. All payments to be made under any Purchase
Document or in respect of a Purchased Receivable shall be made in immediately
available funds. Any amounts that would fall due for payment on a day other than
a Business Day shall be payable on the succeeding Business Day, and interest
calculations, if any, shall be adjusted accordingly for such later or earlier
payment. All amounts payable by any Seller or the Seller Representative to the
Purchaser pursuant to or in connection with any Purchase Document shall be paid
in full, free and clear of all deductions, set-off or withholdings whatsoever
except only as may be required by Law, and shall be paid on the date such amount
is due no later than 1:00 p.m. (New York City time) to the Purchaser’s Account.
Any amount to be paid by the Purchaser to any Seller or the Seller
Representative under any Purchase Document shall be paid to the Seller
Representative by deposit into the Remittance Account, and shall be paid on the
date such amount is due no later than 5:00 p.m. (New York City time).


Section 3.3.    Breakage. Each Seller agrees, jointly and severally, to
indemnify the Purchaser on demand against any loss or expense (including, but
not limited to, any loss or expense sustained or incurred or to be sustained or
incurred by the Purchaser in liquidating or employing deposits acquired or
contracted for to effect or maintain its acquisition of Purchased Receivables or
any part thereof, but excluding, for the avoidance of doubt, the loss of any
anticipated profits) which the Purchaser has sustained or incurred as a
consequence of (a) the non-fulfillment of any of the conditions precedent
described in Section 8.2 or otherwise or (b) a repurchase of Purchased
Receivables by the Seller.


Section 3.4.    Unused Fee. On each Settlement Date that occurs prior to the
Commitment Period End Date or the termination of the Commitment following a
Facility Suspension Event, the Seller Representative (on




--------------------------------------------------------------------------------




behalf of the Sellers) shall pay to the Purchaser an unused commitment fee (the
“Unused Fee”) in an amount equal to:


UF = (AC - FA) x R x (SP / 360), in which:
Term
 
Definition
“UF”
equals
The Unused Fee payable on a given Settlement Date
“AC”
equals
The Commitment as of the immediately preceding Settlement Date
“FA”
equals
The Funded Amount as of the immediately preceding Settlement Date
“R”
equals
The Unused Rate
“SP”
equals
The Settlement Period ending immediately prior to the Settlement Date on which
the Unused Fee is payable



; provided, however, no Unused Fee shall accrue with respect to any day on or
after the Commitment Period End Date or the termination of the Commitment
following a Facility Suspension Event.
SECTION 4.
NATURE OF FACILITY.



Section 4.1.    True Sale. The parties hereto agree that each purchase and sale
of Receivables under this Agreement is intended to be an absolute and
irrevocable transfer constituting a “true sale” for bankruptcy law purposes,
without recourse by the Purchaser to any Seller for any credit risk or financial
inability to pay of any Obligor. The parties hereto have structured the
transactions contemplated by this Agreement as a sale, and each party hereto
agrees to treat each such transaction as a “true sale” for all purposes under
applicable law and accounting principles, including, without limitation, in
their respective books, records, computer files, tax returns (federal, state and
local), regulatory and governmental filings (and shall reflect such sale in
their respective financial statements). Each Seller will advise all Persons
inquiring about the ownership of the Receivables that all Purchased Receivables
have been sold to the Purchaser. Against the possibility that, contrary to the
mutual intent of the parties, the purchase of any Receivable is not
characterized as a sale by any applicable court, each Seller hereby grants to
the Purchaser a security interest in, and right of setoff with respect to, all
of the Purchased Receivables to secure the payment and performance of the
Seller’s payment and performance obligations hereunder and under each other
Purchase Document. The grant of this security interest is a supplemental
protection to the Purchaser and is not meant to negate or affect in any way the
intended sale of the Receivables by the Sellers to the Purchaser. In addition,
each Seller hereby grants to the Purchaser a security interest in, and right of
setoff with respect to, all of the Seller Account Collateral and Approved
Account Collateral related to such Seller and all proceeds thereof to secure the
payment and performance of the Seller’s payment and performance obligations
hereunder and under each other Purchase Document. Furthermore, the Seller
Representative hereby grants to the Purchaser a security interest in, and right
of setoff with respect to, the Refundable Discount Advance Account and all
proceeds therein to secure the payment of the Aggregate Unreimbursed Purchase
Discount by each Seller hereunder. The Purchaser is hereby authorized to file
UCC financing statements with respect to the transactions contemplated
hereunder, including the security interests granted herein, together with any
continuations and amendments relating thereto.


Section 4.2.    No Liability. Notwithstanding anything herein to the contrary,
Seller Representative and each Seller hereby acknowledges and agrees that the
Purchaser shall not be in any way responsible for the performance of any
Contract and no such Person shall have any obligation to intervene in any
Dispute arising out of the performance of any Contract. All obligations of a
Seller as seller of the Goods and Services and provider of any related services,
including, without limitation, all obligations of such Seller as seller under
the Contracts, all representations and warranty obligations, all servicing
obligations, all maintenance obligations, and all delivery, transport and
insurance obligations, shall be retained by such Seller (the “Retained
Obligations”). Any claim which a Seller may have against an Obligor or any other
party, and/or the failure of an Obligor to fulfill its obligations under the
applicable Contract, shall not affect the obligations of such Seller to perform
its obligations and make payments hereunder, and shall not be used as a defense
or as set-off, counterclaim or cross-complaint as against the performance or
payment of any of its obligations.


Section 4.3.    Further Assurances. Seller Representative and each Seller agrees
that from time to time, at its expense, it will promptly execute and deliver all
further instruments and documents, and take all




--------------------------------------------------------------------------------




further action, that the Purchaser may reasonably request in order to perfect,
protect or more fully evidence or implement the transactions contemplated
hereby, or to enable the Purchaser to exercise or enforce any of its rights with
respect to the Purchased Receivables, including, in the case of a Facility
Suspension Event and/or a Non-Payment Event, any action reasonably requested by
the Purchaser in order to make the sale, assignment and transfer of any
Purchased Receivables compliant with FACA.


SECTION 5.
SERVICER;PURCHASER FUNDING; DISTRIBUTION FROM SELLER ACCOUNTS AND APPROVED
ACCOUNTS.



Section 5.1.    Appointment of each Seller as a Servicer. Each Seller hereby
agrees to service and administer the Purchased Receivables sold by it as agent
for the Purchaser, all on the terms set out in this Agreement. Each Seller shall
use its commercially reasonable efforts to collect each Purchased Receivable
sold by it as if such Purchased Receivable had not been purchased by the
Purchaser. Each Seller agrees that such Seller shall cooperate with the
Purchaser and shall take any and all commercially reasonable actions requested
by the Purchaser including, without limitation, initiating appropriate legal
proceedings and exercising all rights and remedies that may be available to the
Seller under its commercial arrangements with the Approved Obligors, in each
case, in connection with collecting and recovering all amounts owed by any
Approved Obligor with respect to such Purchased Receivable. The Purchaser agrees
to pay the reasonable costs and expenses (including reasonable attorney’s fees
and expenses) approved in advance by the Purchaser and incurred by each Seller
in connection with the performance by each such Seller of the actions requested
by the Purchaser and specified in the immediately preceding sentence, provided,
however, that the Purchaser shall not be responsible for any costs and/or
expenses of any Seller with respect to (i) the preservation of any rights of, or
the exercise of any rights by, the Purchaser under, or the enforcement (whether
through legal proceedings or otherwise) of, this Agreement against any Seller
and (ii) actions necessary for a Seller to perform its representations,
warranties, covenants and agreements contained in this Agreement (it being
understood that any such costs and expenses shall be for the account of the
Sellers). Without limiting the foregoing, each Seller agrees to devote to the
servicing of Purchased Receivables at least the same amount of time and
attention, and to exercise at least the same level of skill, care and diligence
in such servicing, as if each Seller were servicing Receivables legally and
beneficially owned by it. The Purchaser shall pay each Seller a Servicing Fee as
consideration for the performance of such obligations as servicer under this
Section 5.1 and this Agreement. On or before each Settlement Date, the Purchaser
shall provide to the Seller Representative (on behalf of each Seller), a
calculation for the servicing fee (the “Servicing Fee”) accrued for the related
Settlement Period most recently ended. Such Servicing Fee shall be payable by
the Purchaser on such Settlement Date as provided in Section 2.4. The Servicing
Fee shall be calculated as follows:


Servicing Fee = TOA x Rate X  y/360
Where:
Term
 
Definition
“TOA”
equals
Total Outstanding Amount of all Purchased Receivables as of the first day of the
relevant Settlement Period
“Rate”
equals
0.03% per annum
“Y”
equals
The number of days in the relevant Settlement Period

Section 5.2.    Servicing Covenants. Each Seller covenants and agrees, in
connection with its servicing obligations pursuant to Section 5.1, (i) that the
payment instructions currently in force and provided to each Approved Obligor
specify that each such Approved Obligor shall pay all amounts owing under the
Purchased Receivables to the applicable Seller Account or Approved Account, (ii)
not to change such payment instructions while any Purchased Receivable remains
outstanding without the Purchaser’s prior consent, (iii) that it shall keep
accurate books and records with respect to each relevant Seller Account and
Approved Account, clearly identifying the source of all amounts deposited and
otherwise held therein, and (iv) to take any and all other commercially
reasonable actions, including such commercially reasonable actions as may be
requested by the Purchaser from time to time, to (a) recover and enforce payment
of any defaulted Purchased Receivable and (b) ensure that all amounts owing
under the Purchased Receivables be deposited by the Approved Obligors
exclusively to the applicable Seller Account, the applicable Approved Account or
as otherwise instructed by the Purchaser. Each Seller further covenants and
agrees (A) upon receipt into a Seller Account or Approved Account of any
Collections, such Seller shall identify and reconcile such funds with its books
and records and




--------------------------------------------------------------------------------




(B) to take any and all other commercially reasonable actions, including
commercially reasonable actions as may be requested by the Purchaser from time
to time, to ensure that amounts deposited in or otherwise standing to the credit
of a Seller Account or Approved Account will be disbursed in accordance with the
provisions of Section 5.7. Any payment by an Approved Obligor of any amount
owing under any Purchased Receivable that is not paid to the applicable Seller
Account or Approved Account and is received by the applicable Seller directly
shall be held in trust by such Seller as the Purchasers’ exclusive property,
such funds shall be safeguarded for the benefit of the Purchasers, and such
funds shall promptly, and in any event within two Business Days of receipt
thereof, be transferred by wire transfer to a Seller Account. Any payment by an
Approved Obligor of any amount owing under any Purchased Receivable that is paid
to an Approved Account that is not subject to an Account Control Agreement shall
be held in trust by such Seller as the Purchasers’ exclusive property, such
funds shall be safeguarded for the benefit of the Purchasers, and such funds
shall on the date of receipt thereof be transferred by wire transfer to a Seller
Account. No Seller shall, directly or indirectly, utilize such funds for its own
purposes, nor shall any Seller have any right to pledge such funds as collateral
for any obligations of any Seller or any other party. Collections shall not be
deemed received by the Purchaser for purposes of this Agreement until credited
to the Purchaser’s Account as immediately available funds or otherwise actually
received by the Purchaser.


Section 5.3. Unidentified Collections on Receivables; Return of Collections.


(a)    If any payment is received by a Seller from an Approved Obligor, and such
payment is not identified by such Approved Obligor as relating to a particular
Receivable or Purchased Receivable and cannot otherwise be reasonably identified
as relating to a particular Receivable or Purchased Receivable, such Seller will
first attempt to confer with the Approved Obligor to identify the Receivable(s)
to which such payment should be applied. In the event such Seller is unable to
identify within two (2) Business Days the Receivable(s) to which such payment
should be applied, the Seller Representative and the Purchaser will negotiate in
good faith as to the allocation of such payment, and once the allocation of any
such payment has been agreed by the Seller Representative and the Purchaser,
such allocated payment shall be considered to be relating to the particular
Receivable or Purchased Receivable agreed upon by the Seller Representative and
the Purchaser. To the extent the preceding sentence results in collections
received by a Seller being deemed collections on a Purchased Receivable, such
Seller shall promptly, and in any event within two (2) Business Days, deposit
such collections into a Seller Account for application in accordance with the
provisions of Section 5.7.


(b)    If following the delivery of any payment to the Purchaser’s Account which
is deemed to be collections on a Purchased Receivable pursuant to this Section,
such payment is identified by the applicable Seller to the reasonable
satisfaction of the Purchaser as being payment on a Receivable which is not a
Purchased Receivable, then the Purchaser shall promptly, and in any event within
five Business Days of such identification, repay such amount to the applicable
Seller, in immediately available funds, by deposit to the Remittance Account for
the benefit of such Seller.


Section 5.4.    Past Due Receivables. In the event a Purchased Receivable has
not been paid in full by the date that is forty-five (45) days after the
Maturity Date therefor (an “Overdue Receivable”), the applicable Seller shall
determine the cause of such payment delay or non-payment, including whether it
is due to a Dispute, and the applicable Seller shall deliver to the Purchaser by
no later than the tenth (10th) Business Day following such forty-five (45) day
period, a certification and report (a “Non-Payment Report”) identifying the
Overdue Receivable and the Approved Obligor thereof and describing in reasonable
detail the cause of such non-payment, including whether a Dispute exists with
respect to such Overdue Receivable, or certifying that such cause is unknown. In
the event that a Purchased Receivable that was sold hereunder has not been paid
in full by the date that is sixty (60) days after the Maturity Date therefor and
no Non-Payment Report with respect thereto has been delivered or the Non-Payment
Report delivered with respect thereto does not report a Dispute or states that
the cause of such payment delay or non-payment is unknown (a “Non-Payment
Event”), the Purchaser may, following five (5) Business Days after giving
written notice to the Seller Representative, in its sole discretion (a) contact
such Approved Obligor by phone or in person to discuss the status of such
Overdue Receivable and to inquire whether such payment delay or non-payment is
due to a Dispute and when payment can be expected and/or (b) take any other
lawful action to collect such Purchased Receivable directly from such Approved
Obligor and/or (c) without limitation on any rights of the Purchaser under
Section 4.3 and elsewhere in this Agreement, require that the applicable Seller
take any action reasonably requested by the Purchaser in order to make the sale,
assignment and transfer of any Overdue Receivable compliant with FACA and/or (d)
terminate the appointment of the applicable Seller as its servicer and agent
solely for the purposes of servicing such Purchased Receivable. If the Approved
Obligor advises the Purchaser




--------------------------------------------------------------------------------




of the existence of a Dispute, the Purchaser shall advise the applicable Seller
of such Overdue Receivable that the Approved Obligor has asserted a Dispute.


Section 5.5. Termination of Appointment. Upon the occurrence of any Servicer
Replacement Event, the Purchaser may, in its discretion, (i) take any lawful
action to collect any Purchased Receivable purchased from such Seller directly
from the respective Approved Obligors, and/or (ii) terminate the appointment of
such Seller as its servicer and agent for the servicing of the Purchased
Receivables, and/or (iii) take any steps required to obtain or exercise
exclusive control over any Seller Account or, on or after the Approved Account
Control Date, any Approved Account related to such Seller (including the
delivery of a “notice of exclusive control” (howsoever defined) to the relevant
depository bank) and/or (iv) instruct the Revolver Agent to take any steps
required to obtain or exercise exclusive control over any Seller Account or, on
or after the Approved Account Control Date, any Approved Account related to such
Seller (including the delivery of a “notice of exclusive control” (howsoever
defined) to the relevant depository bank) and transfer Collections on Purchased
Receivables to the Purchaser. In addition, (1) if any Approved Obligor becomes
insolvent or is unable to pay its debts or fails or admits in writing its
inability generally to pay its debts as they become due, the Purchaser may, in
its discretion, (i) take any lawful action to collect any Purchased Receivable
directly from such Approved Obligor, and/or (ii) terminate the applicable Seller
as its servicer and agent solely for the purpose of servicing of the Purchased
Receivables of such Approved Obligor and (2) upon the occurrence of a
Non-Payment Event, the Purchaser may, in its discretion, (i) take any lawful
action to collect the relevant Purchased Receivables subject to such Non-Payment
Event directly from such Approved Obligor, and/or (ii) terminate the applicable
Seller as its servicer and agent solely for the purpose of servicing of the
Purchased Receivables subject to such Non-Payment Event. In the event of any
termination of any Seller as servicer with respect to any Purchased Receivable,
(A) each Seller agrees to take action reasonably requested by the Purchaser in
order to make the sale, assignment and transfer of the applicable Purchased
Receivables compliant with FACA and to provide the Purchaser with all underlying
documentation that the Purchaser may reasonably require in order to enable the
Purchaser to enforce the payment obligation of any Approved Obligor with respect
to a Purchased Receivable, (B) the Purchaser may, but shall not be obligated to,
notify each applicable Approved Obligor of the transfers hereunder and direct
each applicable Approved Obligor to make payments as the Purchaser may elect or
desire, and (C) no Seller shall interfere with such servicing or collection of
such Purchased Receivable or attempt to receive or make collection from any
Approved Obligor in respect of such Purchased Receivable. In addition, each
Seller hereby grants to the Purchaser an irrevocable power of attorney (coupled
with an interest) authorizing and permitting the Purchaser, at its option, with
or without notice to any Seller, to do any one of the following that are
necessary, in the determination of the Purchaser, to collect amounts due with
respect to any Purchased Receivable and to otherwise direct any one or more
Approved Obligors to make payment directly to an account of the Purchaser at any
time following a Non-Payment Event or a Servicer Replacement Event: (I)
endorsing the name of such Seller upon any check or other instrument, document
or agreement with respect to any Purchased Receivable; (II) endorsing the name
of such Seller on any freight or express bill or bill of lading relating to any
Purchased Receivable; (III) deliver and execute any documents and provide any
information, in each case, as may be required in order to make the sale,
assignment and transfer of any Purchased Receivables compliant with FACA; (IV)
take any lawful action to enforce and otherwise collect any Purchased Receivable
directly from such Approved Obligor; and (V) taking all action as the Purchaser
deems appropriate in connection with the foregoing. Each Seller agrees that the
Purchaser will not be liable for any acts of commission or omission or for any
error of judgment or mistake of fact or Law in connection with the exercise of
such power of attorney except to the extent the same constitutes gross
negligence or willful misconduct.


Section 5.6.    [Reserved].


Section 5.7.    Distributions from Seller Accounts.


(a)    Collections in the Seller Accounts. On each Settlement Date, the Seller
Representative or any applicable Seller shall apply Collections received during
the preceding Settlement Period in accordance with the following procedure:


(i)    if the Payment Amount is negative, the Seller Representative or the
applicable Seller will pay the absolute value thereof, together with the amount
of any applicable Unused Fee, to the Purchaser from such Collections; if such
Collections are insufficient to pay the full amount due and owing to the
Purchaser, then after applying such Collections to the payment of the Payment
Amount (and, to the extent of available funds, the Unused Fee) any remaining
shortfall shall be paid directly by the Seller Representative or the applicable
Seller from its general funds by deposit into the Purchaser’s Account. Upon
payment in full of the Payment Amount, the Seller




--------------------------------------------------------------------------------




Representative or the applicable Seller shall be permitted to withdraw any and
all Collections remaining in the Seller Accounts on such Settlement Date for its
own account (it being agreed that the applicable Seller shall be permitted to
withdraw any and all amounts maintained in the Seller Accounts that are not
Collections for its own account at any time); and
(ii)    if the Payment Amount is positive, then the amount thereof will be
payable by the Purchaser to the Seller Representative (for further distribution
to the applicable Seller); furthermore, if the Payment Amount is positive the
Seller Representative or any applicable Seller shall be permitted to withdraw
any and all Collections remaining in the Seller Accounts on such Settlement Date
for its own account (it being agreed that the applicable Seller shall be
permitted to withdraw any and all amounts maintained in the Seller Accounts that
are not Collections for its own account at any time).
(b)    Application of Collections. On each Termination Settlement Date, the
Seller Representative or any applicable Seller shall apply Collections received
into the Seller Accounts in accordance with the following procedure: the Seller
Representative or any applicable Seller will pay the Termination Payment Amount
to the Purchaser from such Collections. If such Collections are insufficient to
pay the full amount due and owing to the Purchaser, then after applying such
Collections to the payment of the Termination Payment Amount, any remaining
shortfall shall be paid directly by the Seller Representative or the applicable
Seller from its general funds by deposit into the Purchaser’s Account. For the
avoidance of doubt, upon payment in full of the Termination Payment Amount, the
Seller Representative or the applicable Seller shall be permitted to withdraw
any and all Collections remaining in the Seller Accounts on such Termination
Settlement Date.
(c)    [Reserved].
(d)    Enforcement of Account Control Agreements. At any time that a Facility
Suspension Event is in effect, the Purchaser will be authorized to instruct the
Revolver Agent to give notice of exclusive control under any or all Account
Control Agreements in accordance with the terms of the Lien Release and
Acknowledgment Agreement.
Section 6.
PORTFOLIO REPORTS; RECONCILIATION OF RECEIVABLES.



Section 6.1.    Portfolio Reports. The Seller Representative shall be
responsible for submitting a Portfolio Report via the PrimeRevenue System to the
Purchaser on each Reconciliation Date and on the Termination Date; provided,
however, and notwithstanding anything herein to the contrary, if the
PrimeRevenue System is not operational or is otherwise offline on any
Reconciliation Date or on the Termination Date, then for such Reconciliation
Date or Termination Date, as applicable, the Seller Representative may deliver a
Portfolio Report to the Purchaser in the form of Exhibit A-2, and this Agreement
shall be construed and interpreted accordingly, mutatis mutandis.


Section 6.2    Receivable Monitoring Report. The Seller Representative shall
deliver a completed receivable monitoring report in the form of Exhibit C to the
Purchaser no later than twenty (20) Business Days following the effectiveness of
any amendment to this Agreement, including any renewal hereof.


Section 6.3.    Reconciliation Prior to the Termination Date. If, at any time
prior to the Termination Date, the Total Outstanding Amount is greater than the
Maximum Funded Amount, then the following procedure will be used by the Seller
Representative for purposes of determining which Eligible Receivables constitute
Purchased Receivables: first, all Eligible Receivables that were Purchased
Receivables as of the immediately preceding Reconciliation Date, and that remain
outstanding, shall be designated as Purchased Receivables, and second, new
Receivables arising after the immediately preceding Reconciliation Date shall be
designated as Purchased Receivables based on Maturity Date (designating the
Receivable with the closest Maturity Date as a Purchased Receivable, then
designating the Receivable with the second closest Maturity Date as a Purchased
Receivable, and continuing in the same manner until either all new Receivables
have been designated as Purchased Receivables or the designation of the next
following Receivable as a Purchased Receivable would result in the aggregate
outstanding Net Face Value of all Purchased Receivables exceeding the Maximum
Funded Amount).    


Section 6.4.    Reconciliation Following the Termination Date. If, as of the
Termination Date, the Total Outstanding Amount is greater than the Funded
Amount, then the following procedure will be used by the Seller Representative
for purposes of determining which Eligible Receivables constitute Purchased
Receivables: first, all Eligible Receivables that were Purchased Receivables as
of the immediately preceding Reconciliation Date, and




--------------------------------------------------------------------------------




that remain outstanding, shall be designated as Purchased Receivables, and
second, new Receivables arising after the immediately preceding Reconciliation
Date shall be designated as Purchased Receivables based on Maturity Date
(designating the Receivable with the closest Maturity Date as a Purchased
Receivable, then designating the Receivable with the second closest Maturity
Date as a Purchased Receivable, and continuing in the same manner until either
all new Receivables have been designated as Purchased Receivables or the
designation of the next following Receivable as a Purchased Receivable would
result in the aggregate outstanding Net Face Value of all Purchased Receivables
exceeding the Funded Amount).


Section 7.
OTHER INFORMATION; THE SELLERS' BOOKS AND RECORDS; INSPECTION; THE PURCHASER'S
RECORDS.



Section 7.1.    Other Information. Each Seller will provide the Purchaser with
such other reports, information, documents, books and records related to a
Purchased Receivable as the Purchaser may reasonably request or any other
information that the Purchaser may require for capital or regulatory purposes
and which may be lawfully disclosed or provided to the Purchaser, including,
without limitation, promptly after request by the Purchaser (a) a copy of the
purchase order or sales order and Invoices relating to each Purchased
Receivable; and (b) all billings, statements, correspondence and memoranda
directed to the Obligor in relation to each Purchased Receivable.


Section 7.2.    The Sellers’ Books and Records. Each Seller shall maintain its
books and records, including but not limited to any computer files and master
data processing records, so that such records that refer to Purchased
Receivables sold hereunder shall indicate clearly that such Seller’s right,
title and interest in such Receivables have been sold to the Purchaser.


Section 7.3.    Inspection. Each Seller shall (a) at any time reasonably
convenient to such Seller during regular business hours and upon reasonable
prior notice, permit the Purchaser or any of its agents or representatives, (i)
to examine and make copies of and abstracts from such Seller’s Sales Records and
the Invoices in respect of Purchased Receivables and permit the Purchaser to
take such copies and extracts from the Sales Records and to provide the
Purchaser with copies or originals (as required by the Purchaser) of the
Invoices relating to Purchased Receivables as it may require and generally allow
the Purchaser to review, check and audit each Seller’s credit control
procedures, and (ii) to visit the offices and properties of each Seller for the
purpose of examining such records and to discuss matters relating to Purchased
Receivables or each Seller’s performance hereunder with any of the officers or
employees of each Seller having knowledge of such matters; and (b) without
limiting the provisions of clause (a), from time to time on request of the
Purchaser and upon reasonable prior notice and subject to the Seller
Representative receiving acceptable confidentiality undertakings thereof, permit
certified public accountants or other auditors acceptable to the Purchaser to
conduct, at the applicable Seller’s expense, a review of each Seller’s books and
records to the extent related to the Purchased Receivables; provided that (i)
during the continuation of a Servicer Replacement Event, such access and
inspections referred to in clauses (a) and (b) may occur at any time and (ii)
unless a Servicer Replacement Event has occurred and is continuing, only one
such access and inspection in any calendar year shall be at the expense of such
Seller.


Section 7.4.    The Purchaser’s Records. The Purchaser is irrevocably authorized
by each Seller to keep records of all purchases, which records shall be
consistent with all information set forth in each Portfolio Report delivered to
the Purchaser via the PrimeRevenue System, and evidences the dates and amounts
of purchases and the applicable Purchase Discount or Adjusted Discount in effect
from time to time.


Section 8.    CONDITIONS PRECEDENT.


Section 8.1.    Conditions Precedent to the Closing Date. The occurrence of the
Closing Date is subject to the satisfaction of the following conditions, each to
the satisfaction of the Purchaser in its sole discretion and, as to any
agreement, document or instrument specified below, each in form and substance
reasonably satisfactory to the Purchaser in its sole discretion:


(a)The Purchaser shall have received each of the following:


(i)An executed counterpart of this Agreement, the Performance Undertaking and
the Lien Release and Acknowledgment Agreement.






--------------------------------------------------------------------------------




(ii)An executed Account Control Agreement with respect to each Seller Account
relating to the Initial Sellers.


(iii)Certified copies of resolutions of SAIC and each Initial Seller authorizing
this Agreement and the other Purchase Documents and authorizing a person or
persons to sign those documents including any subsequent notices and
acknowledgements to be executed or delivered pursuant to this Agreement, the
other Purchase Documents and any other documents to be executed or delivered by
each Initial Seller pursuant hereto or thereto.


(iv)Opinions of counsel to SAIC and each Initial Seller, including opinions with
respect to due organization and good standing of each such Person, due
authorization, execution and delivery of this Agreement and the other Purchase
Documents entered into on or prior to the date hereof by such Person, validity
and enforceability of this Agreement and the other Purchase Documents entered
into on or prior to the date hereof with respect to such Person,
non-contravention of organizational documents, material agreements and law, no
consents, creation of security interest and perfection of security interest
(including perfection by control with respect to the Refundable Discount Advance
Account), true sale and such other matters as the Purchaser may reasonably
request.


(v)An officer incumbency and specimen signature certificate for SAIC and each
Initial Seller.


(vi)Organizational documents of SAIC and each Initial Seller certified by the
applicable governmental authority (as applicable), and evidence of good standing
(as applicable).


(vii)Evidence of the existence of each Seller Account and Approved Account
relating to the Initial Sellers.


(viii)A certification that each Initial Seller has instructed each Approved
Obligor to pay all amounts owing on Receivables only to the applicable Seller
Account or Approved Account.


(ix)An executed deposit account control agreement with respect to the Refundable
Discount Advance Account, in form and substance reasonably satisfactory to the
parties thereto, among the Seller Representative (in its capacity as owner of
the Refundable Discount Advance Account), the Purchaser and MUFG, as depository
institution.


(b)Each Initial Seller shall have paid all fees owed on or prior to the Closing
Date to the Purchaser pursuant to the terms of this Agreement or the Fee Letter.


Section 8.2    Conditions Precedent to Each Purchase. The Purchaser’s purchase
of any Receivable on each Purchase Date (for the benefit of the Purchasers) is
subject to the satisfaction of the following conditions, each to the
satisfaction of the Purchaser, in each case, in its sole discretion:


(a)After giving effect to such purchase, the Total Outstanding Amount of all
Purchased Receivables of all Approved Obligors as of such date will not exceed
the Maximum Funded Amount (it being understood that, if at any time prior to the
Termination Date the Total Outstanding Amount of Eligible Receivables exceeds
the Maximum Funded Amount, Section 6.3 shall apply).


(b)The representations and warranties made by each Seller in Section 9.1 of this
Agreement are true and correct in all respects as of such Purchase Date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
respects on and as of such earlier date.


(c)The representations and warranties made by each Seller in Section 9.2 of this
Agreement with respect to the Purchased Receivables purchased on such Purchase
Date are true and correct in all respects as of such Purchase Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
respects on and as of such earlier date.






--------------------------------------------------------------------------------




(d)No Shutdown of the U.S. Government has occurred and is continuing; provided
that (i) prior to the Commitment Period End Date, the foregoing limitation will
not apply to any Non-Affected Receivables and (ii) on and after the Commitment
Period End Date, if consented to by the Purchaser in writing in its sole
discretion in advance of any purchase, the foregoing limitation will not apply
to any Non-Affected Receivables.


(e)With respect to the initial purchase of Receivables hereunder, the payment of
(i) the Refundable Discount Advance in the amount required under Section 2.8(b)
and (ii) all reasonable attorneys’ fees and disbursements incurred by the
Purchaser and required, pursuant to Section 14.2 of this Agreement, to be
reimbursed by the Sellers. For administrative convenience, the attorneys’ fees
and disbursements described in the foregoing clause (ii) will be netted from the
Purchase Price paid to the Sellers on the date of such initial Purchase.


Section 9.    REPRESENTATIONS AND WARRANTIES.


Section 9.1.    Generally. Each of the Seller Representative and each Seller
hereby makes the following representations and warranties for the benefit of the
Purchaser as of the Closing Date and on each Purchase Date:


(a)    Such Person is (i) duly organized, validly existing, and, to the extent
applicable under the Laws of its jurisdiction of organization, in good standing
under the Laws of its jurisdiction of organization and has all organizational
powers and all material governmental licenses, authorizations, consents, and
approvals required to carry on its business as now conducted and (ii) is
qualified to do business in every jurisdiction where the nature of its business
requires it to be so qualified, except, with respect to clause (ii), to the
extent that failure to so qualify would not reasonably be expected to have a
material impairment of its ability to perform its obligations hereunder or under
the other Purchase Documents and would not have a material adverse effect on the
collectability of the Purchased Receivables taken as a whole or a material
impairment on the interests of the Purchaser under the Purchase Documents taken
as a whole (a “Material Adverse Effect”).


(b)    Such Person has the requisite power and authority to enter into and
deliver this Agreement and the other Purchase Documents and, if such Person is a
Seller, to assign and sell the Receivables being sold by it on the applicable
Purchase Date in the manner herein contemplated, and it has taken all necessary
corporate or other action required to authorize the execution, delivery and
performance of this Agreement, the other Purchase Documents and the assignment
and sale of such Receivables. This Agreement and the other Purchase Documents to
which such Person is a party have been duly executed and delivered by such
Person.


(c)    This Agreement, the other Purchase Documents and the sale, assignment and
transfer of the Purchased Receivables hereunder constitutes the legal, valid and
binding obligations of such Person, enforceable in accordance with their terms,
subject to bankruptcy, insolvency, reorganization, moratorium and other Laws of
general application affecting the rights and remedies of creditors and general
principles of equity, regardless of whether enforcement is sought in proceedings
in equity or at Law. This Agreement creates a valid security interest in each
Purchased Receivable. If such Person is a Seller, upon the filing of a UCC
financing statement in the state of incorporation or formation of such Person
set forth in the UCC Information, listing such Person, as debtor/seller, and the
Purchaser, as secured party/buyer, and covering Purchased Receivables from time
to time purchased hereunder, the Purchaser shall have a first priority perfected
security interest in each such Purchased Receivable.


(d)    The UCC Information is true and correct in all respects. All documents,
certificates and written materials furnished to the Purchaser by or on behalf of
such Person for use in connection with the transactions contemplated in this
Agreement, taken as a whole with other documents, certificates and written
materials furnished contemporaneously therewith, do not contain any untrue
statement of material fact or omit to state a material fact (known to such
Person in the case of any documents, certificates or written statements not
prepared by it) necessary in order to make the statements contained therein not
misleading in light of the circumstances under which the same were made.


(e)    Neither the execution nor the delivery of this Agreement, the other
Purchase Documents or any of the other documents related hereto or thereto, nor
the performance of or compliance with the terms and provisions hereof or thereof
will conflict with or result in a breach of or give rise to a default under (i)
any Laws, (ii) any indenture, loan agreement, security agreement, instrument or
other material agreement binding upon such Person or any of its properties, or
(iii) any provision of such Person’s organizational documents which could, in
the case of clause (ii) only, reasonably be expected to have a Material Adverse
Effect.
    




--------------------------------------------------------------------------------




(f)    No authorization, consent or approval or other action by, and no notice
to or filing (other than the UCC financing statements required to be filed
hereunder) with, any Governmental Authority is required to be obtained or made
by such Person for the due execution, delivery and performance by it of this
Agreement or any other Purchase Document.


(g)    No Insolvency Event with respect to such Person has occurred and is
continuing.


(h)    There is no pending or, to its knowledge, threatened action, proceeding,
investigation or injunction, writ or restraining order affecting such Person or
any of its Affiliates before any court, governmental entity or arbitrator, which
could reasonably be expected to have an adverse effect on the enforceability of
this Agreement (including, without limitation, the enforceability of the
Purchaser’s ownership interest in the Purchased Receivables) or the ability of
such Person to perform its obligations hereunder.


(i)    No effective financing statement or other instrument similar in effect
covering any Purchased Receivable is on file in any recording office, except
those filed in favor of the Purchaser relating to this Agreement and those
subject to the Lien Release and Acknowledgment Agreement, and no competing
notice or notice inconsistent with the transactions contemplated in this
Agreement remains in effect.
    
(j)    If such Person is a Seller, such Person has not pledged or granted any
security interest in any Purchased Receivable to any person except pursuant to
this Agreement or as contemplated by, and subject to, the Lien Release and
Acknowledgment Agreement.


(k)    Such Person is in compliance with all covenants and other agreements
contained in this Agreement.


(l)    The most-recently due Portfolio Report has been delivered in accordance
with the terms of this Agreement.


(m)    Policies and procedures have been implemented and maintained by or on
behalf of such Person that are designed to achieve compliance by such Person and
its Subsidiaries, Affiliates, directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions, and such Person and its
Subsidiaries, Affiliates, officers, employees, directors and agents acting in
any capacity in connection with or directly benefitting from the facility
established hereby, are in compliance with Anti-Corruption Laws, Anti-Terrorism
Laws and Sanctions.


(n)    (i) None of such Person or any of its Subsidiaries, Affiliates,
directors, officers, employees, or agents that will act in any capacity in
connection with or directly benefit from the facility established hereby is a
Sanctioned Person, (ii) none of such Person or any of its Subsidiaries is
organized or resident in a Sanctioned Country, and (iii) such Person has not
violated, been found in violation of or is under investigation by any
Governmental Authority for possible violation of any Anti-Corruption Laws,
Anti-Terrorism Laws or of any Sanctions.


(o)    No proceeds received by such Person or any of its Subsidiaries or
Affiliates in connection with any purchase of Receivables hereunder will be used
in any manner that will violate Anti-Corruption Laws, Anti-Terrorism Laws or
Sanctions.


(p)    As of the Closing Date, such Person is an entity (other than a bank)
whose common stock or analogous equity interests are listed on the New York
Stock Exchange or the American Stock Exchange or have been designated as a
NASDAQ National Market Security listed on the NASDAQ stock exchange (as used in
this clause, a “listed entity”) or that is organized under the laws of the
United States or of any state and at least 51 percent of whose common stock or
analogous equity interest is owned by a listed entity and is excluded on that
basis from the definition of Legal Entity Customer as defined in the Beneficial
Ownership Rule.


Section 9.2.    Purchased Receivables. Each Seller hereby makes the following
representations and warranties with respect to each Purchased Receivable sold by
it for the benefit of the Purchaser as of the applicable Purchase Date with
respect to such Purchased Receivable:


(a)    Prior to giving effect to the sale of such Purchased Receivable, such
Seller has a valid ownership interest therein, free and clear of any Adverse
Claim. Such Purchased Receivable is a valid, current and freely assignable trade
account receivable and the assignment of such Purchased Receivable is not
subject




--------------------------------------------------------------------------------




to a consent requirement by any third party to the sale or other transfer of
such Purchased Receivable or the grant of a security interest or other lien in
such Purchased Receivable other than consents previously obtained in writing by
such Seller and that remain in effect as of the Purchase Date. Such Seller shall
have provided to the Purchaser the Invoice Number no later than the
Reconciliation Date immediately following the purchase of such Purchased
Receivable; provided that such information may be provided in the related
Portfolio Report submitted on such Reconciliation Date via the PrimeRevenue
System.


(b)    The sale of such Purchased Receivable by such Seller to the Purchaser
under the Purchase Documents constitutes a true sale or other absolute transfer
of such Purchased Receivable by such Seller to the Purchaser and upon purchase
by the Purchaser, such Purchased Receivable will have been validly and
absolutely assigned, transferred and sold to the Purchaser and the Purchaser
shall acquire a legally valid ownership interest in such Purchased Receivable,
free and clear of any Adverse Claim without any need on the part of such Seller
or the Purchaser to (i) notify the applicable Approved Obligor or (ii) other
than the UCC financing statements required to be filed hereunder, file, register
or record any Purchase Document or the sale of such Purchased Receivable under
the Laws applicable to such Seller, except, in each case, as may be required in
order to comply with FACA. All of such Seller’s right, title and interest in and
to such Purchased Receivable will have been validly sold and absolutely assigned
and transferred to the Purchaser, and the Purchaser will have the legal and
beneficial right to be paid the face amount of such Purchased Receivable free of
any Adverse Claim. Such Purchased Receivable is sold hereunder in good faith and
without actual intent to hinder, delay or defraud present or future creditors of
such Seller.


(c)    Such Purchased Receivable and the applicable Contract constitutes a bona
fide, existing and enforceable legal, valid and binding obligation of the
applicable Approved Obligor, arising out of an arm’s-length sale by such Seller
of Goods and Services relating to information technology and outsourcing
solutions, in each case, in the ordinary course of its and such Approved
Obligor’s businesses subject to bankruptcy, insolvency, reorganization,
moratorium and other Laws of general application affecting the rights and
remedies of creditors and general principles of equity, regardless of whether
enforcement is sought in proceedings in equity or at Law. The applicable
Contract constitutes an existing and enforceable legal, valid and binding
obligation of such Seller subject to bankruptcy, insolvency, reorganization,
moratorium and other Laws of general application affecting the rights and
remedies of creditors and general principles of equity, regardless of whether
enforcement is sought in proceedings in equity or at Law. Such Purchased
Receivable and the related Contract under which it arises comply with, and the
Goods and Services with respect thereto have been manufactured in compliance
with, and any related services have been provided in compliance with, the
requirements of all applicable laws, rules, regulations or orders of any
Governmental Authority and do not contravene any agreement binding upon such
Seller.


(d)    The Goods and Services deliverable to the applicable Approved Obligor in
connection with such Purchased Receivable were received by such Approved Obligor
not later than the applicable Purchase Date.


(e)    The Seller has instructed each Approved Obligor in writing to pay all
amounts owing on Purchased Receivables only to the applicable Seller Account or
Approved Account, which instructions have not been revoked or otherwise
modified. The applicable Seller Account or Approved Account has been established
and is in effect, and such Seller Account or, on and after the Approved Account
Control Date, Approved Account is the subject of a valid Account Control
Agreement.


(f)    As of the applicable Purchase Date, such Purchased Receivable is not
subject to any Dilution except to the extent specifically included in the
determination of the Net Face Value for the calculation of the applicable
Purchase Price.


(g)    The applicable Approved Obligor has not in the past failed to pay any
material sum due and payable to such Seller in circumstances where such Seller
did not waive or consent to such failure.


(h)    No note, account, instrument, document, contract right, general
intangible, chattel paper or other form of obligation other than that which has
been assigned to the Purchaser exists which evidences such Purchased Receivable,
and such Purchased Receivable is not evidenced by and does not constitute an
“instrument” or “chattel paper” as such terms are defined in the UCC.


(i)    The applicable Approved Obligor is not an Affiliate or Subsidiary of any
Seller.






--------------------------------------------------------------------------------




(j)    Such Purchased Receivable has not been sold or assigned to any Person
other than the Purchaser.


(k)    Neither such Seller, nor, to the best of such Seller’s knowledge, the
applicable Approved Obligor, is in default of the applicable Contract or is in
breach of its terms.


(l)    Neither such Seller nor the applicable Approved Obligor has asserted any
Dispute or event of default with respect to such Purchased Receivable.


(m)    Such Purchased Receivable is an Eligible Receivable and is denominated in
U.S. Dollars.


(n)    Such Purchased Receivable does not represent a progress billing or a sale
on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis, does not
relate to payments of interest and has not been invoiced more than once.
    
(o)    The Maturity Date for such Purchased Receivable is not more than sixty
(60) days after the issuance date of the Invoice with respect thereto.


(p)    There are no facts known to such Seller concerning such Approved Obligor,
such Purchased Receivable or the applicable Contract which might have an adverse
impact on the ability or willingness of such Approved Obligor to pay the Net
Face Value for such Purchased Receivable when due, including information
concerning any existing or potential Disputes, except as otherwise previously
disclosed to the Purchaser.


(q)    To the applicable Seller’s knowledge, the applicable Approved Obligor has
not ceased to pay its debts as they become due, and none of its payment
obligations are subject to moratorium or any other similar event or condition.


(r)    There are no actions, claims or proceedings now pending between such
Seller and the applicable Approved Obligor. There are no pending or, to the
applicable Seller’s knowledge, threatened actions or proceedings before any
court or administrative agency related to or in any way connected to such
Purchased Receivable.


(s)    The applicable Approved Obligor is not (i) a Sanctioned Person or (ii) a
natural Person acting in its individual capacity.


Section 10.    COVENANTS.


Section 10.1.    The Sellers’ Covenants. Each Seller hereby agrees, at all times
prior to the Final Collection Date:


(a)To take all necessary steps and actions to preserve its corporate (or other
organization) existence and comply in all material respects with all Laws
applicable to such Seller in the operation of its business; provided, however,
that each Seller may merge into another Seller or dissolve following the
assignments of its Contracts to another Seller (and all such assignments shall
be permitted).


(b)To duly perform and comply in all material respects with all terms,
provisions, and obligations under this Agreement and each Contract and refrain
from taking any action or omitting to take any action which might prejudice or
limit the Purchaser’s rights to payment with respect to the Purchased
Receivables.


(c)To promptly notify the Purchaser in writing of (i) such Seller’s knowledge of
any material event or occurrence, including, without limitation, any material
breach or material default by such Seller or by any Approved Obligor of any of
the terms or provisions of any Contract with respect to any Purchased
Receivable, any Dispute, or any governmental action affecting the ability of it
or such Approved Obligor to perform its obligations under the applicable
Contract to which it is a party; or (ii) any change to the UCC Information so
long as all filings have been made under the UCC that are required in order to
continue at all times the perfected security interest required hereunder.






--------------------------------------------------------------------------------




(d)To not modify the terms of any Contract in any manner which would adversely
affect the collectability of any Purchased Receivables or any rights of the
Purchaser as the owners of the Purchased Receivables or would otherwise reduce
the amount due thereunder or delay the Maturity Date thereof.


(e)To make all disclosures required by any applicable Law with respect to the
sale of the Purchased Receivables hereunder to the Purchaser, and account for
such sale in accordance with GAAP.


(f)To not create or permit to exist any Adverse Claim over all or any of the
rights, title and interest in and to the Purchased Receivables of any Seller or
the Purchaser.


(g)To not sell, assign or otherwise transfer the Purchased Receivables, except
as specifically provided for herein.


(h)To not close its applicable Seller Account(s) or Approved Account(s) and not
to instruct any Approved Obligor to pay any amounts owing under the Purchased
Receivables to a bank account other than the applicable Seller Account or
Approved Account.


(i)To ensure that policies and procedures are maintained and enforced by or on
behalf of such Seller to promote and achieve compliance by such Seller and each
of its Subsidiaries, Affiliates, and their respective directors, officers,
employees and agents with Anti-Corruption Laws, Anti-Terrorism Laws and
Sanctions.


(j)To not use, or permit its Subsidiaries, Affiliates or its or their respective
directors, officers, employees or agents to use, the proceeds of the purchase of
Receivables hereunder (A) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws or Anti-Terrorism Laws,
(B) for the purpose of funding or financing any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case to the extent doing so would violate any Sanctions, or (C) in any
other manner that would result in liability to any Person under any applicable
Sanctions or result in the violation of any Anti-Corruption Laws, Anti-Terrorism
Laws or Sanctions.


(k)To not engage in, or permit any of its Subsidiaries, Affiliates or any
director, officer, employee, agent or other Person acting on behalf of such
Seller or any of its Subsidiaries in any capacity in connection with or directly
benefitting from the Agreement to engage in, or to conspire to engage in, any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Corruption
Laws, Anti-Terrorism Laws and Sanctions.


(l)Promptly following any change that would result in a change to the status of
such Seller as an excluded “Legal Entity Customer” under the Beneficial
Ownership Rule, such Seller shall execute and deliver to the Purchaser a
Certification of Beneficial Owner(s) complying with the Beneficial Ownership
Rule, in form and substance reasonably acceptable to the Purchaser.






--------------------------------------------------------------------------------




Section 11.    REPURCHASE OF PURCHASED RECEIVABLES.


Section 11.1    Repurchase Price. As used herein, the “Repurchase Price” with
respect to any Purchased Receivable shall be calculated as follows:


RP = PP + AD + AI + AO, in which:
Term
 
Definition
“RP”
equals
Repurchase Price for such Purchased Receivable as of the applicable Repurchase
Date
“PP”
equals
The aggregate Purchase Price for such Purchased Receivable, net of any
Collections received by the Purchaser with respect to such Purchased Receivable
“AD”
equals
The Purchase Discount applicable to such Receivable and accrued for the period
from the applicable Purchase Date to the applicable Repurchase Date; provided
that AD shall only apply in the case of a Receivable purchased at its Discounted
Purchase Price
“AI”
equals
Interest on the total amount payable by the Approved Obligor with respect to
such Receivable, calculated at a rate equal to the LIBOR for the period from the
last day of the applicable Discount Period to the applicable Repurchase Date
plus the Applicable Margin; provided that the AI shall only apply if the
Repurchase Date occurs after the last day of the applicable Discount Period
“AO”
equals
All other amounts then payable (including, to the extent not included in PP, the
full amount of the Aggregate Unreimbursed Purchase Discount corresponding to
such Receivable) by the applicable Seller under the Purchase Documents with
respect to such Purchased Receivable as of such Repurchase Date



Section 11.2.    Repurchase. Upon the occurrence of a Repurchase Event with
respect to any Purchased Receivable, the Purchaser may, upon written notice to
the Seller Representative, require the applicable Seller to repurchase such
Purchased Receivable on the Proposed Repurchase Date specified in such notice
for an amount equal to the Repurchase Price of such Purchased Receivable.


Section 11.3.    Repurchase Date. Upon delivery of any notice referred to in
Section 11.2, (a) the Repurchase Price together with all other amounts under
this Agreement and the other Purchase Documents with respect to the applicable
Purchased Receivable shall become due and payable immediately, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Sellers; (b) the applicable Seller shall pay to
the Purchaser by deposit in the Purchaser’s Account such Repurchase Price on the
Proposed Repurchase Date specified in such notice, which, in any event, shall be
paid not later than five (5) Business Days from the date of the delivery of such
notice; and (c) on receipt of such Repurchase Price, the Purchaser shall (at the
cost and expense of the applicable Seller) execute such documents as may be
necessary to re‑assign, without recourse, representation or warranty, and at no
further cost to the Purchaser, such Purchased Receivable to the applicable
Seller.


SECTION 12.    TAXES, ETC.


Section 12.1.    Taxes. All payments to be made by any Seller under this
Agreement shall be made free and clear of and without deduction for or on
account of all Taxes, except to the extent required by applicable law. All Taxes
required to be deducted or withheld from any amounts paid or payable by a Seller
under this Agreement, if any, shall be paid by such Seller to the applicable
Governmental Authority within the time allowed under the relevant law. In
addition, if any Taxes or amounts in respect of Taxes must be deducted from any
amounts payable by a Seller under this Agreement and such Tax is an Indemnified
Tax, such Seller shall pay such additional amounts as may be necessary to ensure
that the Purchaser receive a net amount equal to the full amount which the
Purchaser would have received had payment not been made subject to deduction of
Tax by such Seller. Within 30 days of each payment to the relevant Governmental
Authority by a Seller under this Section 12.1 of Tax or in respect of Taxes,
such Seller, upon reasonable request of the Purchaser, shall deliver to the
Purchaser if the same is available an original receipt, certified copy or other
appropriate evidence issued by the Governmental Authority to whom the payment
was made that the Tax has been duly remitted to the appropriate authority. If
the Purchaser determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been paid additional
amounts pursuant to this Section 12.1, such Person shall pay to the applicable
Seller an amount equal to such refund (but only to the extent of additional
amounts made under this Section 12.1 with respect to the Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses of such Person and
without interest (other




--------------------------------------------------------------------------------




than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, however, that nothing contained in this Agreement shall
interfere with the right of the Purchaser to arrange its Tax affairs in whatever
manner it thinks fit and, in particular, the Purchaser shall not be under any
obligation to claim credit, relief, remission, repayment or other benefit from
or against its corporate profits or similar Tax liability in respect of the
amount of any deduction in priority to any other claims, reliefs, credits or
deductions available to it, nor shall any Seller be entitled to make any
enquiries of the Purchaser in relation to such Person’s Tax affairs. The
Purchaser shall submit in duplicate to the Seller Representative prior to the
date of the first payment by any Seller to the Purchaser, as applicable, duly
completed and signed copies appropriate Internal Revenue Service forms claiming
complete or partial exemption from withholding on all amounts (to which such
withholding would otherwise apply) to be received by the Purchaser, as
applicable, including fees, from such Seller pursuant to this Agreement. In
addition and from time to time the Purchaser shall submit to the Seller
Representative such additional duly completed and signed copies of one or the
other of such forms (or such successor forms as shall be adopted from time to
time by the relevant United States taxation authorities) and any additional
information as may be required under then current United States law, regulations
or any income tax treaty to which the United States is a party to claim the
inapplicability of, or exemption or partial exemption from, United States
withholding (including backup withholding) taxes on payments in respect of all
amounts (to which such withholding would otherwise apply) to be received by the
Purchaser including fees, from such Seller pursuant to this Agreement. The
Purchaser agree that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Seller Representative in writing of
its legal inability to do so.


Section 12.2.    Duties and Taxes. All stamp, documentary, registration or other
like duties or Taxes (excluding Excluded Taxes and any Taxes that are the
subject of Section 12.1), including Taxes and any penalties, additions, fines,
surcharges or interest relating thereto, or any notarial fees which are imposed
or chargeable on or in connection with this Agreement or any other Purchase
Document or any other document executed pursuant hereto or thereto shall be paid
by each of the Sellers, it being understood and agreed that the Purchaser shall
be entitled but not obligated to pay any such duties or Taxes (whether or not
they are its primary responsibility), and each of the Sellers shall on demand
indemnify the Purchaser, as applicable, against those duties or Taxes and
against any reasonable costs and expenses so incurred by it in discharging them.
Without prejudice to the survival of any other provision hereof, the terms of
this Section 12.2 shall survive the termination of this Agreement and payment of
all other amounts payable hereunder.


SECTION 13.    [RESERVED].


SECTION 14.    MISCELLANEOUS.


Section 14.1.    Indemnity. Except with respect to Taxes (which is governed by
Section 12 above), each of the Seller Representative and each Seller agrees to
indemnify, defend and save harmless the Purchaser (including each of its
branches), each Participant, any liquidity or credit enhancement provider of the
Purchaser or any Participant and each of their Affiliates, officers, directors,
employees or other agents (each, an “Indemnified Party”), forthwith on demand,
from and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, costs (including interest),
expenses and disbursements of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel for each Indemnified Party in
connection with any investigative, administrative or judicial proceeding or
hearing commenced or threatened by any Person, regardless of whether any such
Indemnified Party shall be designated as a party or a potential party thereto,
and any fees or expenses incurred by each Indemnified Party in enforcing this
indemnity), whether direct, indirect, special or consequential and whether based
on any federal, state or foreign Laws, on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnified Party, in any manner relating to or arising out of or
incurred in connection with this Agreement, the other Purchase Documents, any
Purchased Receivable or any of the transactions contemplated hereby or thereby,
including, without limitation, with respect to (y) any representation or
warranty or statement made or deemed made by a Seller or the Seller
Representative under or in connection with this Agreement or any of the other
Purchase Documents which shall have been materially incorrect as of the date
when made or the occurrence of a Dispute or any failure of a Seller or the
Seller Representative to comply with its respective covenants and other
agreements contained in this Agreement or any other Purchase Document in all
material respects and (z) any Retained Obligations of a Seller (the “Indemnified
Liabilities”); provided, neither the Seller Representative nor any Seller shall
have any obligation to any Indemnified Party hereunder with respect to (i) any
Indemnified Liabilities to the extent such Indemnified Liabilities arise from
the gross negligence or willful misconduct of that Indemnified Party, in each
case, as determined by a final, non-appealable judgment of a court of competent
jurisdiction, (ii) any non-payment of any Purchased Receivable except to the
extent that such non-payment is caused by or is otherwise attributable to any
event,




--------------------------------------------------------------------------------




circumstance or condition that gives rise to the occurrence of a Repurchase
Event and (iii) any Indemnified Liabilities to the extent that such Indemnified
Liabilities are otherwise payable by the Purchaser under Section 5.1. Without
prejudice to the survival of any other provision hereof, the terms of this
Section 14.1 shall survive the termination of this Agreement and payment of all
other amounts payable hereunder.


Section 14.2.    Expenses. Each of the Sellers agree to pay promptly on demand
(a) all actual and reasonable costs and expenses (including due diligence
expenses) incurred by the Purchaser in connection with (i) the negotiation,
preparation and execution of the Purchase Documents (including this Agreement)
and (ii) any consents, amendments, waivers or other modifications thereto and
the transactions contemplated thereby, including, in either case and without
limitation, the reasonable fees, expenses and disbursements of counsel to the
Purchaser in connection therewith; and (b) all costs and expenses, including
reasonable attorneys’ fees and costs of settlement, incurred by the Purchaser in
enforcing any obligations of any of the Sellers under any Purchase Document or
in collecting any payments due from any Seller hereunder or under the other
Purchase Documents or in connection with any refinancing or restructuring of the
purchase arrangements provided hereunder in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy cases or proceedings. Without prejudice
to the survival of any other provision hereof, the terms of this Section 14.2
shall survive the termination of this Agreement and payment of all other amounts
payable hereunder.


Section 14.3.    Setoff. In addition to any rights now or hereafter granted
under applicable Law and not by way of limitation of any such rights, the
Purchaser is hereby authorized by each Seller at any time or from time to time,
without notice to any Seller or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other indebtedness at any time held or owing by the Purchaser to or for the
credit or the account of any Seller against and on account of the obligations
and liabilities of such Seller to the Purchaser hereunder and under the other
Purchase Documents, including all claims of any nature or description arising
out of or connected hereto or with any other Purchase Document, irrespective of
whether or not (a) the Purchaser shall have made any demand hereunder or (b) any
amounts payable hereunder shall have become due and payable pursuant hereto and
although such obligations and liabilities, or any of them, may be contingent or
unmatured; provided that the Purchaser may only exercise its right of setoff in
this Section 14.3 if a Facility Suspension Event has occurred and is continuing
with respect to such Seller.


Section 14.4.    Notices, Addresses. All notices, requests and demands given or
made under the Purchase Documents shall be given or made in writing and unless
otherwise stated shall be made by email or letter using the address as specified
below or such other address as the party may designate to the other party in
accordance with the provisions of this Section 14.4:
If to the Purchaser:

MUFG Bank, Ltd.
1221 Avenue of the Americas
New York, New York 10020
Attn: R. Gregory Hurst
Email: rhurst@us.mufg.jp

With a copy to

MUFG Bank, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Attn: Amy Mellon
Email: amellon@us.mufg.jp
If to the Sellers:
Science Applications International Corporation
12010 Sunset Hills Rd
Reston, VA  20190
Attn: Patrick McGee
Email: patrick.j.mcgee@saic.com



All notices, requests and demands shall be deemed to have been duly given or
made (a) when dispatched by email during the recipient’s normal business hours
when the confirmation showing the completed transmission has been received, or
(b) if mailed via a reputable international courier, when it has been left at
the relevant address or five (5) Business Days after being delivered to such
reputable international courier, in an envelope addressed to the




--------------------------------------------------------------------------------




applicable person at that address and to the attention of the person(s) set
forth above. Each party to this Agreement shall promptly inform the other
parties hereto of any changes in their respective addresses, email address
specified herein.


Section 14.5.    Certificates and Determinations. Any certification or
determination by the Purchaser of a rate or amount under any Purchase Document
shall be, absent manifest error, conclusive evidence of the matters to which it
relates.


Section 14.6    Assignments and Transfers.
  
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Seller may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Purchaser, and the Purchaser may not assign or otherwise transfer any of its
rights or obligations hereunder except (i) if a Servicer Replacement Event shall
have occurred, (ii) by way of participation in accordance with the provisions of
clause (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of clause (e) of this Section (and
any other attempted assignment or transfer by any party hereto shall be null and
void).


(b)[Reserved].


(c)[Reserved].


(d)Notwithstanding the foregoing, the Purchaser may at any time, without the
consent of, or notice to, any Seller, (A) assign its interest in a Purchased
Receivable and (B) sell participations in all or a portion of the Purchaser’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Purchaser’s interests in Purchased Receivables , in
each case to any Person (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person, or any Seller or any Seller’s Affiliates or Subsidiaries
or an Ineligible Assignee) (each, a “Participant”); provided that in each case
(i) the Purchaser’s obligations under this Agreement shall remain unchanged,
(ii) the Purchaser shall remain solely responsible to the other parties hereto
for the performance of such obligations, and (iii) the Sellers shall continue to
deal solely and directly with the Purchaser in connection with the Purchaser’s
rights and obligations under this Agreement.


Any agreement or instrument pursuant to which the Purchaser makes such an
assignment or sells such a participation shall provide that the Purchaser shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that the Purchaser will not, without the
consent of the Participant, agree to any amendment, modification or waiver of
the type described in the proviso to Section 14.8 without the consent of each
Participant. Each Participant shall be entitled to the benefits of Sections 3.3,
12.1 and 12.2 (subject to the requirements and limitations therein, including
the requirements under Section 12.1 (it being understood that the documentation
required under Section 12.1 shall be delivered to the participating Purchaser))
to the same extent as if it were the Purchaser and had acquired its interest by
assignment; provided that such Participant shall not be entitled to receive any
greater payment under Sections 12.1 or 12.2, with respect to any participation,
than its participating Purchaser would have been entitled to receive, except to
the extent such entitlement to receive a greater payment results from a change
in Law that occurs after the Participant acquired the applicable participation.
To the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 14.3 as though it were the Purchaser; provided that such
Participant agrees to be subject to Section 3.4 as though it were the Purchaser.
If the Purchaser sells a participation, it shall, acting solely for this purpose
as a non-fiduciary agent of the Sellers, maintain a register on which it enters
the name and address of each Participant and each Participant’s interest in the
Purchased Receivables or other obligations under the Purchase Documents (the
“Participant Register”); provided that the Purchaser shall not have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in the Purchased Receivables or its other obligations under any
Purchase Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and the Purchaser shall treat each Person whose name is recorded




--------------------------------------------------------------------------------




in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(e)Notwithstanding anything herein to the contrary, the Purchaser may assign or
pledge a security interest in all or any portion of its rights under this
Agreement to secure obligations of the Purchaser, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank. No such assignment and/or pledge shall release the Purchaser from its
obligations hereunder.


Section 14.7.    No Waivers, Remedies Cumulative. No failure to exercise, nor
any delay in exercising, on the part of the Purchaser, any right or remedy under
the Purchase Documents shall operate as a waiver thereof, nor shall any single
or partial exercise of any right or remedy prevent any further or other exercise
thereof or the exercise of any other right or remedy. The rights and remedies
herein provided are cumulative and not exclusive of any rights or remedies
provided by Law.


Section 14.8.    Amendment. No waiver, alteration, modification, amendment or
termination hereof or of any of the provisions hereof shall be binding unless
made in writing and duly executed by each Seller and the Purchaser.


Section 14.9.    Accounting Treatment; Non-Reliance. Each Seller agrees and
acknowledges that (i) it is a sophisticated party in relation to this Agreement;
(ii) it has made its own independent decision to enter into the Agreement, the
other Purchase Documents to which it is a party and the transactions
contemplated hereby and thereby and, in connection therewith, has obtained such
independent accounting, legal, tax, financial and other advice as it deems
necessary and appropriate (including, without limitation, as to the appropriate
treatment of such transactions for accounting, legal, tax and other purposes)
and (iii) it has not relied upon any representation or advice from the
Purchaser, any of its affiliates or any of their respective directors, officers,
employees, contractors, counsel, advisors or other representatives in this
regard.


Section 14.10.    Third Party Rights. Other than as specifically provided in
this Agreement, no Person not a party to this Agreement shall be deemed a third
party beneficiary hereof, provided that each Participant is an intended third
party beneficiary of, and entitled to rely on, Section 14.1.


Section 14.11.    Counterparts. Each Purchase Document may be executed in any
number of counterparts, and by the different parties thereto on separate
counterparts; each such counterpart shall be deemed an original and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. A facsimile or electronic copy of an executed counterpart of this
Agreement shall be effective as an original for all purposes.


Section 14.12.    Entire Agreement. The Purchase Documents constitute the entire
agreement between the parties hereto in relation to the transactions
contemplated hereby, and supersede all previous proposals, agreements and other
written and oral communications in relation thereto.


Section 14.13.    Exclusion of Liability. To the extent permitted by applicable
Law, no Seller shall assert, and each Seller hereby waives, any claim against
the Purchaser and its affiliates, members of the board of directors, employees,
attorneys, agents or sub-agents, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any other Purchase
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any purchase or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Seller hereby waives, releases and
agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.


Section 14.14.    Invalidity. If at any time any provision of the Purchase
Documents shall be adjudged by any court or other competent tribunal to be
illegal, invalid or unenforceable, the validity, legality, and enforceability of
the remaining provisions hereof shall not in any way be affected or impaired,
and the parties hereto will use their best efforts to revise the invalid
provision so as to render it enforceable in accordance with the intention
expressed in this Agreement.






--------------------------------------------------------------------------------




Section 14.15.    Governing Law. This Agreement shall be governed by and
construed in accordance with the Laws of the State of New York without regard to
the principles of conflicts of law thereof (other than Sections 5-1401 and
5-1402 of the New York General Obligations Law).


Section 14.16.    Consent to Jurisdiction. Any litigation based hereon, or
arising out of, under or in connection with this Agreement or any other Purchase
Document, shall be brought and maintained in the courts of the State of New York
sitting in New York County, New York or in the United States district court for
the Southern District of New York; provided, any suit seeking enforcement
against any Receivables or other property may be brought, at the Purchaser’s
option, in the courts of any jurisdiction where such Receivables or other
property may be found. Each Seller hereby expressly and irrevocably submits to
the jurisdiction of the courts of the State of New York sitting in New York
County, New York and of the United States district court for the Southern
District of New York for the purpose of any such litigation. Each Seller further
irrevocably consents to the service of process by registered mail, postage
prepaid, to the address specified in Section 14.4 or by personal service within
or without the State of New York. Each Seller expressly and irrevocably waives,
to the fullest extent permitted by Law, any objection which it may now or
hereafter have to the laying of venue of any such litigation brought in any such
court and any claim that any such litigation has been brought in an inconvenient
forum.


Section 14.17.    WAIVER OF JURY TRIAL. EACH SELLER AND THE PURCHASER HEREBY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER PURCHASE DOCUMENT OR ANY
APPLICATION, INSTRUMENT, DOCUMENT, AMENDMENT OR AGREEMENT DELIVERED OR WHICH MAY
IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM
ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT AND THE
OTHER PURCHASE DOCUMENTS, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.


Section 14.18.    USA Patriot Act. The Purchaser hereby notifies each Seller
that pursuant to the requirements of the USA PATRIOT Improvement and
Reauthorization Act, Title III of Pub. L. 109-177 (signed into law March 9,
2009), as amended from time to time (the “PATRIOT Act”), it is required to
obtain, verify, and record information that identifies each Seller, which
information includes the name and address of each Seller and other information
that will allow it to identify each Seller in accordance with the PATRIOT Act.


Promptly following any reasonable request therefor, each Seller shall deliver to
the Purchaser all documentation and other information required by bank
regulatory authorities requested by the Purchaser for purposes of compliance
with applicable “know your customer” requirements under the PATRIOT Act, the
Beneficial Ownership Rule or other applicable anti-money laundering laws, rules
and regulations.
Section 14.19.    Confidentiality.     Each party hereto agrees to hold the
Purchase Documents, the transactions contemplated thereby and all non-public
information received by it in connection therewith from any other party hereto
or its agents or representatives in confidence and agrees not to provide any
Person with copies of this Agreement or such non-public information other than
to (a) its affiliates and any officers, directors, members, managers, employees
or outside accountants, auditors or attorneys of such party or its affiliates,
(b) any prospective or actual assignee or participant which (in each case) has
signed a confidentiality agreement containing provisions substantively identical
to this Section 14.19 or has agreed to be subject to the terms of this Section
14.19, (c) credit support providers if they agree to hold it confidential
pursuant to customary commercial terms, (d) Governmental Authorities with
appropriate jurisdiction (including filings required under securities Laws) and
(e) appropriate filings under the UCC. Notwithstanding the above stated
obligations, the parties hereto will not be liable for disclosure or use of such
information which: (i) was required by Law, including pursuant to a valid
subpoena or other legal process, (ii) is disclosed or used in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Purchase Document or the enforcement of
rights hereunder or thereunder, (iii) was in such Person’s possession or known
to such Person prior to receipt or (iv) is or becomes known to the public
through disclosure in a printed publication
(without breach of any of such Person’s obligations hereunder).


Section 14.20.    Additional Sellers. From time to time during the term of this
Agreement, SAIC may request that one or more of its Subsidiaries organized in
the United States be added as an additional seller (each, an “Additional
Seller”) under this Agreement. Any such request shall be made by the Seller
Representative to the Purchaser, and provided that the Additional Seller
Conditions Precedent are satisfied (as determined by the Purchaser in its sole
and absolute discretion), the Purchaser shall approve any such request. In the
event that any




--------------------------------------------------------------------------------




such request is approved, prior to becoming an Additional Seller such approved
Subsidiary must execute a Joinder Agreement and deliver the same to the
Purchaser. Once a Subsidiary has been added as an Additional Seller hereunder,
such Additional Seller shall be a Seller hereunder, and each reference in this
Agreement to “Seller” or “Sellers” shall also mean and be a reference to such
Additional Seller.


Section 14.21.    Termination of Approved Obligor. Following the occurrence of
an Approved Obligor Termination Event, the Purchaser may revoke its approval of
the relevant Approved Obligor without providing any prior written notice to the
Seller Representative or any other Person. Once the Purchaser has revoked its
approval of an Approved Obligor, such Person shall immediately cease to be an
Approved Obligor hereunder (except with respect to outstanding Purchased
Receivables) and the Purchaser shall provide an updated copy of Schedule A to
the Seller Representative reflecting the then-current Approved Obligors.


Section 14.22.    Addition of Approved Obligor. From time to time during the
term of this Agreement, the Seller Representative may request that one or more
account debtors be added as an additional Approved Obligor under this Agreement.
Any such request shall be made by the Seller Representative to the Purchaser and
shall include a proposed Approved Obligor Buffer Period. The Purchaser shall, in
its absolute discretion, determine whether or not to accept any such request.
Once the Purchaser has provided written approval of a proposed Approved Obligor
to the Seller Representative, such Person shall immediately become an Approved
Obligor hereunder, and the Purchaser shall provide an updated copy of Schedule A
to the Seller Representative reflecting the then-current Approved Obligors.


Section 14.23.    Optional Repurchase of Purchased Receivables. Notwithstanding
any other provisions in this Agreement, any Seller shall have the right after
receiving notice from the Purchaser pursuant to Section 5.4, upon not less than
five (5) Business Days’ notice to the Purchaser, to repurchase any outstanding
Overdue Receivable arising from the failure of an Approved Obligor to pay the
Overdue Receivable within sixty (60) days of the terms of a Contract at a
repurchase price equal to the fair market value of such Overdue Receivable,
which fair market value shall be calculated in the reasonable discretion of the
Purchaser (it being understood, for the avoidance of doubt, that, under certain
circumstances, the fair market value of any Overdue Receivable may be higher
than its original Net Face Value).


[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement by their
undersigned, duly authorized officers on the date first above written:
SELLER REPRESENTATIVE:


SCIENCE APPLICATIONS INTERNATIONAL CORPORATION, as Seller Representative


By:    /s/ Charles A. Mathis    
Name:     Charles A. Mathis
Title:     Chief Financial Officer




SELLERS:




SCIENCE APPLICATIONS INTERNATIONAL CORPORATION, as a Seller


By:    /s/ Charles A. Mathis
Name:    Charles A. Mathis
Title:    Chief Financial Officer




ENGILITY SERVICES, LLC, as a Seller


By:    /s/ Charles A. Mathis
Name:    Charles A. Mathis
Title:    Chief Financial Officer


























--------------------------------------------------------------------------------




PURCHASER:


MUFG Bank, Ltd.,
as Purchaser


By:    /s/ Richard Gregory Hurst
Name:    Richard Gregory Hurst
Title:    Managing Director


Address:
MUFG Bank, Ltd.
1221 Avenue of the Americas
New York, New York 10020
Attn: R. Gregory Hurst
Email: rhurst@us.mufg.jp


With a copy to
MUFG Bank, Ltd.
1221 Avenue of the Americas
New York, New York 10020
Attn: Amy Mellon
Email: amellon@us.mufg.jp










